Exhibit 10.82

 

ASSET PURCHASE AGREEMENT

 

AMONG

 

PROCARE PHARMACY, INC.

 

AND

 

PROCARE PHARMACY DIRECT, INC.

 

AS BUYERS

 

AND

 

CURATIVE HEALTH SERVICES OF NEW YORK, INC.,

 

APEX THERAPEUTIC CARE, INC.,

 

AND

 

MEDCARE, INC.

 

AS SELLERS

 

AND

 

CURATIVE HEALTH SERVICES, INC.

 

DECEMBER 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS AND INTERPRETATION

 

1

1.1

 

Certain Definitions

 

1

1.2

 

Other Defined Terms

 

4

 

 

 

 

 

Article 2 SALE AND TRANSFER OF ASSETS

 

4

2.1

 

Sale and Purchase of Assets

 

4

2.2

 

Excluded Assets

 

5

2.3

 

Assumed Liabilities

 

6

2.4

 

Excluded Liabilities

 

7

2.5

 

Instrument of Transfer

 

7

2.6

 

Completion of Transfers

 

7

 

 

 

 

 

Article 3 CLOSING

 

8

 

 

 

 

 

Article 4 PURCHASE PRICE

 

8

4.1

 

Payment of Purchase Price

 

8

4.2

 

Purchase Price Allocation

 

8

 

 

 

 

 

Article 5 REPRESENTATIONS AND WARRANTIES OF SELLERS

 

8

5.1

 

Organization and Related Matters

 

8

5.2

 

Authorization

 

9

5.3

 

No Conflicts

 

9

5.4

 

No Brokers or Finders

 

9

5.5

 

Title to Purchased Assets

 

9

5.6

 

Payment to Creditors

 

9

5.7

 

Third Party Providers and Payors

 

9

 

 

 

 

 

Article 6 ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLERS

 

9

6.1

 

Legal Proceedings

 

9

6.2

 

Compliance with Laws

 

9

6.3

 

Financial Information

 

10

6.4

 

Tax and Other Returns and Reports

 

10

6.5

 

Assumed Contracts and Leases

 

10

6.6

 

Licenses and Permits

 

10

6.7

 

Insurance

 

11

6.8

 

Labor Matters

 

11

6.9

 

Employee Benefits

 

11

6.10

 

Government Payment Programs

 

12

6.11

 

Absence of Certain Changes

 

12

6.12

 

Transactions With Affiliates

 

12

6.13

 

Litigation

 

12

6.14

 

Undisclosed Liabilities

 

13

6.15

 

Environmental

 

13

 

 

 

 

 

Article 7 REPRESENTATIONS AND WARRANTIES OF BUYERS

 

13

7.1

 

Organization and Related Matters

 

13

--------------------------------------------------------------------------------


7.2

 

Authorization

 

13

7.3

 

No Conflicts

 

13

7.4

 

Legal Proceedings

 

13

7.5

 

Ability to Perform; Solvency

 

14

7.6

 

No Brokers or Finders

 

14

 

 

 

 

 

Article 8 BUYERS’ CONDITIONS PRECEDENT TO CLOSING

 

14

8.1

 

Representations and Warranties to be True and Correct

 

14

8.2

 

Supporting Documents

 

14

8.3

 

Undertakings and Agreements

 

15

8.4

 

Pay-off Letters

 

15

8.5

 

Schedules

 

15

 

 

 

 

 

Article 9 SELLERS’ CONDITIONS PRECEDENT TO CLOSING

 

15

9.1

 

Representations and Warranties to be True and Correct

 

15

9.2

 

Supporting Documents

 

15

9.3

 

Undertakings and Agreements

 

15

9.4

 

Pay-off Letters

 

15

9.5

 

Purchase Price

 

15

 

 

 

 

 

Article 10 ADDITIONAL COVENANTS AND AGREEMENTS

 

16

10.1

 

Employment Matters

 

16

10.2

 

Access to Information; Preservation of Records; Cooperation

 

16

10.3

 

Confidentiality

 

17

10.4

 

No Intent to Induce Referrals

 

17

10.5

 

Patient Notification; Publicity

 

18

10.6

 

DEA Notification

 

18

10.7

 

Tax Matters; Prorations

 

18

10.8

 

Patient File Delivery

 

18

10.9

 

Use of Computers

 

18

10.10

 

Phone System and Phone Numbers

 

19

10.11

 

Ordinary Course

 

19

 

 

 

 

 

Article 11 RESTRICTIVE COVENANTS

 

19

11.1

 

Restrictions on Sellers’ Competitive Activities

 

19

11.2

 

Successors

 

20

11.3

 

Special Remedies and Enforcement

 

20

 

 

 

 

 

Article 12 SURVIVAL; INDEMNIFICATION

 

20

12.1

 

Survival

 

20

12.2

 

Obligations of Sellers and Parent

 

21

12.3

 

Obligations of Buyers

 

21

12.4

 

Procedure

 

22

12.5

 

Survival

 

22

12.6

 

Threshold

 

23

 

 

 

 

 

Article 13 TERMINATION

 

23

13.1

 

Termination of Agreement

 

23

 

--------------------------------------------------------------------------------


 

13.2

 

Effect of Termination

 

23

 

 

 

 

 

Article 14 ARBITRATION

 

24

 

 

 

 

 

Article 15 MISCELLANEOUS

 

24

15.1

 

Amendments; Waivers

 

24

15.2

 

Entire Agreement

 

25

15.3

 

Applicable Law

 

25

15.4

 

Headings

 

25

15.5

 

Counterparts

 

25

15.6

 

Parties in Interest

 

25

15.7

 

Notices

 

25

15.8

 

Expenses

 

26

15.9

 

Assignments

 

26

15.10

 

Remedies; Waiver

 

26

15.11

 

Further Assurances

 

27

15.12

 

Representation by Counsel; Interpretation

 

27

15.13

 

Severability

 

27

 

The following schedules to the Procare Pharmacy, Inc. Asset Purchase Agreement
have been omitted. Curative Health Services, Inc. will furnish any such
schedules to the Commission as supplemental information upon request:

 

Schedules

 

Schedule 1.1(e)

 

Sellers’ Locations

Schedule 2.1(b)

 

Licenses and Permits

Schedule 2.1(c)

 

Assumed Contracts and Leases

Schedule 2.1(d)

 

Phone and Fax Numbers

Schedule 2.2(p)

 

Additional Excluded Assets

Schedule 4.2

 

Purchase Price Allocation

Schedule 5.5

 

Encumbrances

Schedule 5.7

 

Third Party Providers and Payors

Schedule 6.3

 

Business Financials

Schedule 6.5

 

Required Consents

Schedule 6.8

 

Labor Matters

Schedule 6.10

 

Government Payment Programs

Schedule 6.11

 

Absence of Certain Changes

Schedule 6.12

 

Transactions with Affiliates

Schedule 6.13

 

Litigation

Schedule 6.14

 

Undisclosed Liabilities

Schedule 10.1(a)

 

Seller’s Employees to Whom Buyer May Offer Employment

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 1st
day of December, 2005, by and among CURATIVE HEALTH SERVICES OF NEW YORK, INC.,
a New York corporation (“Curative-NY”), APEX THERAPEUTIC CARE, INC., a
California corporation (“Apex”), MEDCARE, INC., a Delaware corporation which
does business as Curative Pharmacy Services, Inc. (“MedCare”), (Curative-NY,
Apex, and MedCare are collectively referred to as “Sellers” and each
individually is referred to as a “Seller”), CURATIVE HEALTH SERVICES, INC., a
Minnesota corporation and the sole shareholder of each Seller (“Parent”), and
PROCARE PHARMACY, INC., a Rhode Island corporation (“PC Pharmacy”), and PROCARE
PHARMACY DIRECT, INC., an Ohio corporation (“PC Pharmacy Direct”) (PC Pharmacy
and PC Pharmacy Direct are collectively referred to as “Buyers” and each
individually is referred to as a “Buyer”).

 

WHEREAS, Buyers desire to purchase from Sellers and Sellers desire to sell to
Buyers certain of the assets, properties and rights of Sellers relating to the
Business on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the above and the mutual representations,
warranties, covenants and agreements set forth herein, the parties hereby agree
as follows:

 


ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                                 Certain Definitions. In this Agreement, the
following terms have the meanings specified or referred to in this Section 1.1,
which shall be equally applicable to both the singular and plural forms.

 


(A)                                  “ACCOUNTS RECEIVABLE” MEANS ALL ACCOUNTS,
NOTES, INTEREST AND OTHER RECEIVABLES OF SELLERS, AND ALL CLAIMS, RIGHTS,
INTERESTS AND PROCEEDS RELATED THERETO, INCLUDING ALL ACCOUNTS AND OTHER
RECEIVABLES, IN ANY CASE ARISING FROM THE RENDERING OF SERVICES TO PATIENTS OF
THE BUSINESS, BILLED AND UNBILLED, RECORDED AND UNRECORDED, FOR SERVICES
PROVIDED BY ANY SELLER WHETHER PAYABLE BY PRIVATE PAY PATIENTS, PRIVATE
INSURANCE, THIRD PARTY PAYORS, MEDICARE, MEDICAID, OR BY ANY OTHER SOURCE.


 


(B)                                 “ACTION” MEANS ANY ACTION, COMPLAINT,
PETITION, INVESTIGATION, SUIT OR OTHER PROCEEDING, WHETHER CIVIL OR CRIMINAL, IN
LAW OR IN EQUITY, OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL ENTITY.


 


(C)                                  “AFFILIATE” MEANS A PERSON THAT DIRECTLY,
OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY,
OR IS UNDER COMMON CONTROL WITH, A SPECIFIED PERSON. FOR PURPOSES OF THIS
DEFINITION, “CONTROL” MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER
TO ELECT AT LEAST 50% OF THE GOVERNING BOARD OF SUCH PERSON OR TO DIRECT TO
CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE PERSON, WHETHER
THROUGH OWNERSHIP OF VOTING SECURITIES, PARTNERSHIP OR LIMITED LIABILITY
INTERESTS, NONPROFIT MEMBERSHIP, CONTRACT OR OTHERWISE.


 


(D)                                 “APPROVAL” MEANS ANY APPROVAL,
AUTHORIZATION, ASSIGNMENT OR CONSENT, OR ANY WAIVER OF ANY OF THE FOREGOING,
REQUIRED TO BE OBTAINED FROM, OR ANY NOTICE, STATEMENT OR

 

--------------------------------------------------------------------------------


 


OTHER COMMUNICATION REQUIRED TO BE FILED WITH OR DELIVERED TO ANY PERSON, THE
RECEIPT OF WHICH IS NECESSARY TO THE CONTINUED OPERATION OF THE BUSINESS AS IT
HAS BEEN OPERATED PRIOR TO THE CLOSING DATE.


 


(E)                                  “BUSINESS” MEANS, WITH RESPECT TO A
SPECIFIED SELLER OR THE SELLERS COLLECTIVELY, THE BUSINESS OF PROVIDING
SPECIALTY INJECTABLE AND ORAL MEDICATIONS, INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO ONCOLOGY, RA/DERM, HEPATITIS C, TRANSPLANTS AND RESPIRATORY
ILLNESSES (INCLUDING SYNAGIS) FROM THE SPECIFIC LOCATIONS LISTED ON SCHEDULE
1.1(E) TO PATIENTS AND PROVIDERS AS CONDUCTED BY SELLERS IMMEDIATELY PRIOR TO
THE CLOSING DATE IN SELLERS’ CURRENT SERVICE AREAS IN AND AROUND ALBANY, NEW
YORK, BIRMINGHAM, ALABAMA, LAKE CHARLES, LOUISIANA; HURRICANE, WEST VIRGINIA AND
COLUMBUS MISSISSIPPI; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED
TO INCLUDE IN THE TERM “BUSINESS” ANY HOME INFUSION OR OTHER BUSINESS CONDUCTED
BY ANY SELLER OR ANY AFFILIATE OF ANY SELLER, INCLUDING IN BIRMINGHAM, ALABAMA.


 


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(G)                                 “CONSENT” MEANS A DULY EXECUTED, WRITTEN
CONSENT TO THE ASSIGNMENT TO BUYER OF AN ASSUMED CONTRACT OR LEASE WHICH, UNDER
THE TERMS OF SUCH ASSUMED CONTRACT OR LEASE, IS REQUIRED TO BE OBTAINED FROM A
PARTY OR PARTIES OTHER THAN BUYER OR ANY SELLER IN CONNECTION WITH SUCH
ASSIGNMENT.


 


(H)                                 “ENCUMBRANCE” MEANS ANY CLAIM, CHARGE,
EASEMENT, ENCUMBRANCE, LEASE, COVENANT, SECURITY INTEREST, LIEN, OPTION, PLEDGE,
RIGHTS OF OTHERS, OR RESTRICTION (WHETHER ON SALE, TRANSFER, DISPOSITION OR
OTHERWISE), WHETHER IMPOSED BY AGREEMENT, UNDERSTANDING, LAW, EQUITY OR
OTHERWISE.


 


(I)                                     “ERISA” MEANS THE U.S. EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE RELATED REGULATIONS
AND PUBLISHED INTERPRETATIONS.


 


(J)                                     “GOVERNMENT PAYMENT PROGRAM” MEANS
MEDICARE, TRICARE, MEDICAID, AND ALL OTHER GOVERNMENT-SPONSORED HEALTHCARE
REIMBURSEMENT AND PAYMENT PROGRAMS.


 


(K)                                  “GOVERNMENTAL ENTITY” MEANS ANY GOVERNMENT
OR ANY AGENCY, BUREAU, BOARD, COMMISSION, COURT, DEPARTMENT, OFFICIAL, POLITICAL
SUBDIVISION, TRIBUNAL OR OTHER INSTRUMENTALITY OF ANY GOVERNMENT, WHETHER
FEDERAL, STATE OR LOCAL, DOMESTIC OR FOREIGN.


 


(L)                                     “INDEMNIFIED PARTY” MEANS THE BUYER
INDEMNIFIED PARTY OR SELLER INDEMNIFIED PARTY WHO IS ENTITLED TO INDEMNITY
HEREUNDER.


 


(M)                               “INDEMNIFYING PARTY” MEANS THE PARTY OBLIGATED
TO PROVIDE INDEMNIFICATION HEREUNDER.


 


(N)                                 “KNOWLEDGE OF BUYER” MEANS THE ACTUAL
KNOWLEDGE OF THE GENERAL MANAGERS FOR THE BRANCHES, BASED UPON DUE INQUIRY. NO
CONSTRUCTIVE OR IMPUTED KNOWLEDGE SHALL BE ATTRIBUTED BY VIRTUE OF ANY POSITION
HELD, RELATIONSHIP TO ANY OTHER PERSON, OR FOR ANY OTHER REASON, EXCEPT TO THE
EXTENT DUE INQUIRY WAS NOT CONDUCTED.

 

2

--------------------------------------------------------------------------------


 


(O)                                 “KNOWLEDGE OF SELLERS” MEANS THE ACTUAL
KNOWLEDGE OF ERIC KRAUSE AND DREW WALK, BASED UPON DUE INQUIRY. NO CONSTRUCTIVE
OR IMPUTED KNOWLEDGE SHALL BE ATTRIBUTED BY VIRTUE OF ANY POSITION HELD,
RELATIONSHIP TO ANY OTHER PERSON, OR FOR ANY OTHER REASON, EXCEPT TO THE EXTENT
DUE INQUIRY WAS NOT CONDUCTED.


 


(P)                                 “LAW” MEANS ANY CONSTITUTIONAL PROVISION,
STATUTE OR OTHER LAW, RULE, OR REGULATION OF ANY GOVERNMENTAL ENTITY AND ANY
ORDER.


 


(Q)                                 “LEASED REAL PROPERTY” MEANS THE PREMISES AT
THE MEDCARE COLUMBUS, MISSISSIPPI BRANCH.


 


(R)                                    “LOSS” MEANS ANY COST, DAMAGE,
DISBURSEMENT, EXPENSE, LIABILITY, JUDGMENT, CLAIM, DEMAND, LOSS, DEFICIENCY,
DIMINUTION IN VALUE, OBLIGATION, PENALTY, FINE, ASSESSMENT OR SETTLEMENT OF ANY
KIND OR NATURE, WHETHER FORESEEABLE OR UNFORESEEABLE, INCLUDING, BUT NOT LIMITED
TO, INTEREST OR OTHER CARRYING COSTS, PENALTIES, LEGAL, ACCOUNTING AND OTHER
PROFESSIONAL FEES AND EXPENSES INCURRED IN THE INVESTIGATION, COLLECTION,
PROSECUTION AND DEFENSE OF CLAIMS, ACTUAL OR THREATENED, INQUIRIES, HEARINGS OR
OTHER REASONABLE LEGAL OR ADMINISTRATIVE PROCEEDINGS, AND AMOUNTS PAID IN
SETTLEMENT, THAT MAY BE IMPOSED ON OR OTHERWISE INCURRED OR SUFFERED BY THE
SPECIFIED PERSON; PROVIDED, HOWEVER, THAT “LOSS” SHALL NOT INCLUDE ANY AMOUNT
THAT IS RECEIVED BY SUCH SPECIFIED PERSON UNDER A VALID AND COLLECTIBLE
INSURANCE POLICY.


 


(S)                                  “ORDER” MEANS ANY DECREE, INJUNCTION,
JUDGMENT, ORDER, RULING, ASSESSMENT OR WRIT BY A GOVERNMENTAL ENTITY.


 


(T)                                    “ORDINARY COURSE” MEANS THE ORDINARY AND
USUAL COURSE OF THE CONDUCT OF THE BUSINESS BY SELLERS CONSISTENT WITH PAST
CUSTOM AND PRACTICE OF SELLERS.


 


(U)                                 “PERSON” MEANS AN ASSOCIATION, A
CORPORATION, AN INDIVIDUAL, A PARTNERSHIP, A LIMITED LIABILITY COMPANY, A TRUST
OR ANY OTHER ENTITY OR ORGANIZATION, INCLUDING A GOVERNMENTAL ENTITY.


 


(V)                                 “TAX RETURN” MEANS A REPORT, RETURN OR OTHER
INFORMATION REQUIRED TO BE SUPPLIED TO A GOVERNMENTAL ENTITY WITH RESPECT TO
TAXES INCLUDING, WHERE PERMITTED OR REQUIRED, COMBINED OR CONSOLIDATED RETURNS
FOR ANY GROUP OF ENTITIES.


 


(W)                               “TAX” MEANS ALL TAXES, CHARGES, FEES, LEVIES,
OR OTHER LIKE ASSESSMENTS, INCLUDING WITHOUT LIMITATION INCOME, SALES AND USE,
EXCISE, FRANCHISE, REAL AND PERSONAL PROPERTY, TRANSFER, GROSS RECEIPT, CAPITAL
STOCK, PRODUCTION, BUSINESS AND OCCUPATION, DISABILITY, EMPLOYMENT, PAYROLL,
SEVERANCE, AD VALOREM, VALUE ADDED, PREMIUM, LICENSE OR WITHHOLDING TAX OR
CHARGE IMPOSED BY ANY GOVERNMENTAL ENTITY, AND ANY INTEREST, FINES, PENALTIES
(CIVIL OR CRIMINAL), ASSESSMENTS, OR ADDITIONS TO TAX RESULTING FROM OR RELATED
THERETO OR TO THE NON-PAYMENT THEREOF, AND ANY LOSS IN CONNECTION WITH THE
DETERMINATION, SETTLEMENT OR LITIGATION OF ANY TAX LIABILITY.


 


(X)                                   “TERRITORY” MEANS A ONE HUNDRED (100) MILE
RADIUS OF EACH BRANCH LOCATION OF A SELLER REFLECTED ON SCHEDULE 1.1(E).


 


(Y)                                 “TRADE NAMES” MEANS ALL TRADE NAMES, LOGOS,
DESIGNS, SYMBOLS, EMBLEMS, INSIGNIAS AND SLOGANS, WHETHER OR NOT REGISTERED OR
CAPABLE OF REGISTRATION, WHICH ARE USED BY ANY SELLER OR ANY AFFILIATES OF ANY
SELLER, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 


CRITICAL CARE SYSTEMS, INC., CURATIVE HEALTH SERVICES, INC., CURATIVE CRITICAL
CARE SYSTEMS, CURATIVE HEALTH SERVICES CO., CURATIVE PHARMACY SERVICES, WOUND
CARE CENTER, AND WOUND MANAGEMENT PROGRAM, OR ANY DERIVATION OR ACRONYM THEREOF.


 

1.2                                 Other Defined Terms. The following terms
have the meanings defined for such terms in the locations set forth below:

 

Term

 

Location

 

 

 

Agreement

 

Introductory Paragraph

Anti-kickback Statute

 

Section 10.4

Apex

 

Introductory Paragraph

Assumed Contracts and Leases

 

Section 2.1(c)

Assumed Liabilities

 

Section 2.3

Benefit Plan

 

Section 6.9

Bill of Sale

 

Section 2.5

Business Financials

 

Section 6.3

Buyer

 

Introductory Paragraph

Buyer Indemnified Party

 

Section 12.2

Closing

 

Article 3

Closing Date

 

Article 3

Confidential Information

 

Section 10.3

Curative-NY

 

Introductory Paragraph

DEA

 

Section 10.6

Dispute

 

Article 14

Effective Time

 

Article 3

Excluded Assets

 

Section 2.2

Inventory

 

Section 2.2(b)

Licenses and Permits

 

Section 2.1(b)

MedCare

 

Introductory Paragraph

Notice

 

Section 12.4(a)

Patient Files

 

Section 2.1(e)

Personal Property

 

Section 2.1(a)

Preferred Provider Agreement

 

Section 11.1(b)

Purchase Price

 

Section 4.1

Purchased Assets

 

Section 2.1

Seller Indemnified Party

 

Section 12.3

Seller or Sellers

 

Introductory Paragraph

Third Party Claim

 

Section 12.4(a)

 


ARTICLE 2
SALE AND TRANSFER OF ASSETS


 

2.1                                 Sale and Purchase of Assets. Upon the terms
and subject to the conditions set forth in this Agreement, at the Closing on the
Closing Date, but effective as of the Effective Time, the applicable Seller
shall sell, convey, assign, transfer and deliver to the applicable Buyer, and
the applicable Buyer shall purchase, receive and accept from the applicable
Seller, as set forth on

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(e), free and clear of any Encumbrances, such Seller’s right, title
and interest in and to those assets of such Seller, real, personal or mixed,
tangible and intangible, used in or for the benefit of the Business, whether
tangible, intangible, real, personal or mixed, described below (but excluding
the Excluded Assets) (the “Purchased Assets”):

 


(A)                                  THE TANGIBLE PERSONAL PROPERTY OWNED BY
MEDCARE WITH RESPECT TO THE OPERATION OF MEDCARE’S BUSINESS AT THE LEASED REAL
PROPERTY, INCLUDING ALL EQUIPMENT, FURNITURE, FIXTURES, MACHINERY, OFFICE
FURNISHINGS, FREEZERS, COOLERS, COMPUTER HARDWARE, AND LEASEHOLD IMPROVEMENTS
LOCATED AT THE LEASED REAL PROPERTY (COLLECTIVELY, THE “PERSONAL PROPERTY”);


 


(B)                                 ALL OF MEDCARE’S RIGHTS, TO THE EXTENT
ASSIGNABLE OR TRANSFERABLE IN THE CONTEXT OF THE TRANSACTION CONTEMPLATED
HEREBY, TO THE PHARMACY LICENSES, PERMITS, APPROVALS, FRANCHISES, ACCREDITATIONS
AND REGISTRATIONS AND OTHER GOVERNMENTAL LICENSES, PERMITS OR APPROVALS ISSUED
TO MEDCARE WITH RESPECT TO THE OPERATION OF MEDCARE’S BUSINESS AT THE LEASED
REAL PROPERTY AND LISTED AT SCHEDULE 2.1(B) (COLLECTIVELY, THE “LICENSES AND
PERMITS”);


 


(C)                                  ALL OF MEDCARE’S INTEREST IN AND TO THOSE
COMMITMENTS, CONTRACTS, LEASES AND AGREEMENTS WITH RESPECT TO THE OPERATION OF
MEDCARE’S BUSINESS LISTED AT SCHEDULE 2.1(C) INCLUDING THE LEASE FOR THE LEASED
REAL PROPERTY (COLLECTIVELY, THE “ASSUMED CONTRACTS AND LEASES”);


 


(D)                                 TO THE EXTENT TRANSFERABLE, ALL TELEPHONE
AND FACSIMILE NUMBERS AND LINES OF THE BUSINESS, INCLUDING, WITHOUT LIMITATION,
ALL TOLL-FREE NUMBERS AND LINES, LOCAL NUMBERS AND LINES AND DOCTOR LINES, ALL
OF WHICH ARE SET FORTH ON
SCHEDULE 2.1(D);


 


(E)                                  ALL PATIENT FILES, MEDICAL DOCUMENTATION,
INSURANCE VERIFICATION, PATIENT RECORDS, PRESCRIPTION RECORDS AND RELATED
DOCUMENTATION OF SELLERS’ BUSINESSES FOR PATIENTS RECEIVING SERVICES AS OF THE
CLOSING DATE AND GOING BACK NO LESS THAN SEVEN (7) YEARS (OR SUCH SHORTER PERIOD
IF SELLERS HAVE NOT OPERATED FOR SEVEN (7) YEARS), INCLUDING ALL HARD COPIES AND
ELECTRONIC DATA RELATED THERETO IN ANY FORM OR FORMAT MAINTAINED BY SELLERS (THE
“PATIENT FILES”), PROVIDED HOWEVER, THAT SELLERS MAY RETAIN COPIES OF ANY SUCH
MATERIALS THAT ARE NECESSARY FOR PURPOSES OF RESOLVING UNBILLED OR OUTSTANDING
ACCOUNTS RECEIVABLE AND SUBJECT TO ALL APPLICABLE CONFIDENTIALITY OBLIGATIONS;


 


(F)                                    ALL GOODWILL ASSOCIATED WITH THE
PURCHASED ASSETS RELATING TO MEDCARE’S BUSINESS AT THE LEASED REAL PROPERTY; AND


 


(G)                                 ANY AND ALL OTHER ASSETS OF MEDCARE USED
EXCLUSIVELY FOR MEDCARE’S BUSINESS AT THE LEASED REAL PROPERTY, I.E., NOT
OTHERWISE USED BY MEDCARE IN ITS INFUSION OR OTHER BUSINESS AND NOT OTHERWISE
USED BY MEDCARE IN ITS HURRICANE, WEST VIRGINIA BRANCH.


 

2.2                                 Excluded Assets. Buyer is not purchasing the
following (“Excluded Assets”):

 


(A)          ALL TANGIBLE PERSONAL PROPERTY OWNED BY CURATIVE-NY AND APEX,
INCLUDING ALL EQUIPMENT, FURNITURE, FIXTURES, MACHINERY, OFFICE FURNISHINGS, AND
LEASEHOLD IMPROVEMENTS;

 

5

--------------------------------------------------------------------------------


 


(B)         ALL OF CURATIVE-NY’S AND APEX’S RIGHTS TO THE PHARMACY LICENSES,
PERMITS, APPROVALS, FRANCHISES, ACCREDITATIONS AND REGISTRATIONS AND OTHER
GOVERNMENTAL LICENSES, PERMITS OR APPROVALS ISSUED TO CURATIVE-NY AND APEX;


 


(C)          ALL OF CURATIVE-NY’S AND APEX’S INTEREST IN AND TO COMMITMENTS,
CONTRACTS, LEASES AND AGREEMENTS;


 


(D)         ALL GOODWILL ASSOCIATED WITH CURATIVE-NY’S AND APEX’S BUSINESSES;


 


(E)          ALL INFUSION PUMPS, PHARMACY HOODS AND OTHER EQUIPMENT, CONTRACTS
AND LEASES (OTHER THAN THE LEASE FOR THE LEASED REAL PROPERTY) USED BY ANY
SELLER IN CONNECTION WITH THE OPERATIONS OF ITS INFUSION BUSINESS;


 


(F)            ALL INVENTORIES OF SUPPLIES, DRUGS, JANITORIAL AND OFFICE
SUPPLIES AND OTHER DISPOSABLES AND CONSUMABLES OWNED BY SELLERS, RELATED TO THE
OPERATION OF SELLERS’ BUSINESS (COLLECTIVELY, THE “INVENTORY”);


 


(G)         ALL SOFTWARE LICENSED TO AND/OR OWNED BY SELLERS OR THEIR
AFFILIATES, INCLUDING JAZZ RX AND CPR+ SOFTWARE;


 


(H)         ALL BANK ACCOUNTS OF SELLERS;


 


(I)             ALL CASH, CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS OF
SELLERS;


 


(J)             ALL TRADE NAMES, EXCEPT THAT PC PHARMACY MAY REFERENCE THE NAMES
“MEDCARE” AND “CRITICAL CARE SYSTEMS” AS THE PRIOR OPERATOR FOR A THREE (3)
MONTH PERIOD FOLLOWING CLOSING IN ORDER TO TRANSITION TO THE PC PHARMACY NAME;


 


(K)          ANY ASSETS OR RIGHTS THAT RELATE TO EMPLOYEE BENEFIT PLANS; ALL
BOOKS AND RECORDS RELATING TO EMPLOYEES; AND UNEMPLOYMENT COMPENSATION, WORKERS’
COMPENSATION AND OTHER CREDITS, RESERVES OR DEPOSITS WITH APPLICABLE
GOVERNMENTAL ENTITIES RELATING TO EMPLOYEES;


 


(L)             ALL CLAIMS, RIGHTS, INTERESTS AND PROCEEDS WITH RESPECT TO TAX
REFUNDS RESULTING FROM PERIODS PRIOR TO THE CLOSING DATE, AND THE RIGHT TO
PURSUE APPEALS OF SAME;


 


(M)       THE CORPORATE CHARTER, TAXPAYER AND OTHER IDENTIFICATION NUMBERS,
CORPORATE SEALS, MINUTE BOOKS, AND OTHER DOCUMENTS RELATING TO THE ORGANIZATION,
MAINTENANCE, AND EXISTENCE OF EACH SELLER;


 


(N)         ALL VENDOR REBATES PAYABLE TO SELLERS THAT RELATE TO PERIODS PRIOR
TO THE EFFECTIVE TIME;


 


(O)         ALL ACCOUNTS RECEIVABLE; AND


 


(P)         ANY OTHER ASSET OF SELLERS LISTED ON SCHEDULE 2.2(P) OR OTHERWISE
NOT SPECIFICALLY REFERENCED HEREIN AS A PURCHASED ASSET.


 

2.3                                 Assumed Liabilities. As of the Effective
Time, Buyers shall be responsible for all liabilities and obligations arising
after the Effective Time with respect to Buyers’ operation of the

 

6

--------------------------------------------------------------------------------


 

Business and the Purchased Assets (and for obligations arising and accruing
after the Effective Time under the Assumed Contracts and Leases (collectively,
the “Assumed Liabilities”).

 

2.4                                 Excluded Liabilities. Except for the Assumed
Liabilities, which shall be liabilities and obligations of Buyer, Buyer shall
not assume any liabilities or obligations of any kind or nature, whether
absolute, contingent, accrued, known or unknown, of Sellers or any Affiliate of
a Seller or the Business.

 

2.5                                 Instrument of Transfer. The sale of the
Assets and the assumption of the Assumed Liabilities as herein provided shall be
effected at Closing by the Assignment, Assumption and Bill of Sale Agreement in
the form attached hereto as Exhibit 2.5 (“Bill of Sale”).

 

2.6                                 Completion of Transfers.

 


(A)                                  THE ENTIRE BENEFICIAL INTEREST IN AND TO,
AND THE RISK OF LOSS WITH RESPECT TO, THE PURCHASED ASSETS AND THE ASSUMED
LIABILITIES SHALL, REGARDLESS OF WHEN LEGAL TITLE THERETO SHALL BE TRANSFERRED
TO BUYER, PASS TO BUYER AT CLOSING AS OF THE EFFECTIVE TIME. ALL OPERATIONS OF
THE BUSINESS SHALL BE FOR THE ACCOUNT OF SELLERS UP TO THE EFFECTIVE TIME AND
SHALL BE FOR THE ACCOUNT OF BUYERS THEREAFTER. IN THE EVENT LEGAL TITLE TO ANY
OF THE PURCHASED ASSETS OR THE ASSUMED LIABILITIES IS NOT TRANSFERRED AT
CLOSING, SELLER SHALL HOLD SUCH PURCHASED ASSETS OR ASSUMED LIABILITIES AS
NOMINEE FOR BUYERS UNTIL COMPLETION OF SUCH TRANSFERS.


 


(B)                                 IN THE EVENT THAT THE LEGAL INTEREST IN ANY
OF THE PURCHASED ASSETS OR THE ASSUMED LIABILITIES TO BE SOLD, ASSIGNED,
TRANSFERRED OR CONVEYED PURSUANT TO THIS AGREEMENT, OR ANY CLAIM, RIGHT OR
BENEFIT ARISING THEREUNDER OR RESULTING THEREFROM CANNOT BE SOLD, ASSIGNED,
TRANSFERRED OR CONVEYED HEREUNDER AS OF THE EFFECTIVE TIME BECAUSE ANY WAITING
OR NOTICE PERIOD HAS NOT EXPIRED OR ANY CONSENTS OR APPROVALS REQUIRED FOR SUCH
SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE HAVE NOT BEEN OBTAINED OR WAIVED, THE
LEGAL INTEREST IN SUCH PURCHASED ASSETS OR ASSUMED LIABILITIES SHALL NOT BE
SOLD, ASSIGNED, TRANSFERRED OR CONVEYED UNLESS AND UNTIL SUCH WAITING OR NOTICE
PERIOD SHALL HAVE EXPIRED OR UNTIL APPROVAL, CONSENT OR WAIVER THEREOF IS
OBTAINED. IN SUCH EVENT, AT BUYERS’ OPTION, BUYERS MAY ELECT TO WAIVE THE
CONDITION TO CLOSING REQUIRING SUCH CONSENT OR APPROVAL AND PROCEED WITH THE
CLOSING OR DELAY CLOSING UNTIL SUCH CONSENT OR APPROVAL IS OBTAINED BY SELLERS
AND DELIVERED TO BUYER. IF SUCH CONSENT OR APPROVAL HAS NOT BEEN OBTAINED BY
DECEMBER 9, 2005, SELLERS MAY ELECT TO TERMINATE THIS AGREEMENT. DURING ANY SUCH
PERIOD, SELLERS SHALL AT THEIR EXPENSE, USE REASONABLE DILIGENT EFFORTS TO SEEK
TO OBTAIN SUCH CONSENTS, APPROVALS OR WAIVERS AS MAY BE NECESSARY TO COMPLETE
SUCH TRANSFERS AS SOON AS PRACTICABLE. BUYERS WILL COOPERATE WITH SELLERS
EFFORTS WITH RESPECT THERETO AT BUYERS’ EXPENSE. NOTWITHSTANDING THE FOREGOING,
TO THE EXTENT A LANDLORD OR LESSOR UNDER AN ASSUMED CONTRACT OR LEASE REQUIRES
THAT A REASONABLE ADMINISTRATIVE, PROCESSING, EXPEDITING OR LEGAL FEE BE PAID IN
CONNECTION WITH OBTAINING CONSENT OR APPROVAL FOR ASSIGNMENT, SELLER SHALL PAY
ANY SUCH FEE.


 


(C)                                  IN THE EVENT BUYERS ELECT TO CLOSE PRIOR TO
OBTAINING SUCH CONSENT OR APPROVAL, (I) SELLERS SHALL HOLD ANY SUCH
NON-ASSIGNED, NON-CONVEYED AND NON-TRANSFERRED PURCHASED ASSETS OR ASSUMED
LIABILITIES FOR THE BENEFIT AND AT THE RISK OF BUYERS AND SHALL COOPERATE WITH
BUYERS IN ANY LAWFUL AND REASONABLE ARRANGEMENTS DESIGNED TO PROVIDE THE
BENEFITS OF OWNERSHIP THEREOF TO BUYERS; AND (II) SELLERS SHALL NOT BE DEEMED TO
BE IN BREACH OF

 

7

--------------------------------------------------------------------------------


 


ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN AS A RESULT OF NOT
OBTAINING SUCH CONSENT OR APPROVAL.


 


ARTICLE 3
CLOSING


 

Unless the parties hereto otherwise agree in writing, the actions contemplated
to consummate the transactions under this Agreement (the “Closing”) shall take
place by facsimile transmission of documents including counterpart signature
pages (with hard copy to follow) on December 2, 2005 or as otherwise agreed by
the parties (the “Closing Date”). The Closing shall occur at a time mutually
determined by the parties or in such other manner as mutually determined by the
parties (including, without limitation, through the exchange of counterpart
signature pages by the parties by facsimile or other electronic means), and
shall be deemed effective at 11:59 p.m. Eastern Time on the Closing Date (the
“Effective Time”).

 


ARTICLE 4
PURCHASE PRICE


 

4.1                                 Payment of Purchase Price. The total
purchase price (“Purchase Price”) payable by Buyers to Sellers shall be equal to
One Million Seven Hundred Fifty Thousand Dollars ($1,750,000.00). The payment of
the Purchase Price shall be made by Buyers on the Closing Date in readily
available funds via wire transfer to accounts designated by each of Sellers.

 

4.2                                 Purchase Price Allocation. The Purchase
Price shall be allocated among the Assets purchased hereunder in accordance with
Section 1060 of the Code and as set forth on Schedule 4.2 attached hereto.
Buyers and Sellers each hereby covenant and agree that none of them will take a
position on any income tax return, before any governmental agency, or in any
judicial proceeding that is in any way inconsistent with the allocation set
forth on Schedule 4.2. Buyer and Sellers agree to make all filings required
under Section 1060 of the Code consistent with the allocation of such
consideration as set forth on Schedule 4.2. Each party shall duly and timely
file Form 8594 with its appropriate tax returns.

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS


 

Sellers hereby severally represent and warrant to Buyer that:

 

5.1                                 Organization and Related Matters.
Curative-NY is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York and is qualified to do business
and in good standing in Alabama. Apex is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and is
qualified to do business and in good standing in New York and Louisiana. MedCare
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business and is in good
standing in Alabama, West Virginia and Mississippi. Sellers have all necessary
corporate power and authority to conduct the Business as now conducted. Sellers
have the necessary corporate power and authority to execute, deliver and perform
this Agreement and any related agreements to which they are a party.

 

8

--------------------------------------------------------------------------------


 

5.2                                 Authorization. The execution, delivery and
performance of this Agreement and any related agreements by Sellers have been
duly and validly authorized by all necessary corporate action on the part of
each Seller. This Agreement constitutes the legal, valid and binding obligation
of Sellers, enforceable against Sellers in accordance with its terms except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditors’ rights generally.

 

5.3                                 No Conflicts. The execution, delivery and
performance of this Agreement by Sellers will not (with notice or passage of
time, or both) violate the provisions of, or constitute a breach or default
under, (a) the charter documents or bylaws of Sellers; or (b) any Law to which
Sellers are subject, or (c) any material contract or agreement to which Sellers
are a party.

 

5.4                                 No Brokers or Finders. No agent, broker,
finder, or investment or commercial banker, or other Person or firm engaged by
or acting on behalf of Sellers or any Affiliate of Sellers in connection with
the negotiation, execution or performance of this Agreement or the transactions
contemplated by this Agreement, is or will be entitled to any broker’s or
finder’s or similar fee or other commission as a result of this Agreement or
such transactions.

 

5.5                                 Title to Purchased Assets. Sellers have good
and marketable title to the Purchased Assets free and clear of all Encumbrances,
except as set forth on Schedule 5.5.

 

5.6                                 Payment to Creditors. Sellers will supply
Buyers with a complete and accurate list of secured creditors with respect to
the Purchased Assets. Sellers will either pay all such amounts due or obtain
releases of collateral prior to Closing and provide Buyers with satisfactory
evidence thereof.

 

5.7                                 Third Party Providers and Payors. Attached
as Schedule 5.7 is a list of Sellers’ provider agreements, including the
Preferred Provider Agreement, third party prescription payors and providers with
provider numbers.

 


ARTICLE 6
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLERS


 

Sellers hereby severally represent and warrant to Buyer that with respect to the
Business of the respective Seller:

 

6.1                                 Legal Proceedings. (i) There are no claims,
proceedings or investigations pending or, to the Knowledge of Seller, threatened
against Seller with respect to any aspect of the Business; (ii) there are no
payments owing from Seller to any third-party payor other than overpayments
being processed in the Ordinary Course; and (iii) there has not been, for the
past three years, any dispute or Action with any person who was a patient of
Seller’s Business or with any third party payor that relates to matters other
than routine payment adjustments or reconciliations in the Ordinary Course.

 

6.2                                 Compliance with Laws. Seller has not been
charged with or given notice of, and is in compliance with all applicable
material Laws and Orders by any Governmental Entity relating to the Business.

 

9

--------------------------------------------------------------------------------


 

6.3                                 Financial Information. Seller has provided
Buyer with the pro forma financial schedules prepared by Seller and related to
the Business and attached at Schedule 6.3 (the “Business Financials”). Except as
set forth on Schedule 6.3, the Business Financials fairly present the financial
status of Seller with respect to the Business. The Business Financials are
unaudited and have been prepared from the books and records of Seller maintained
in the Ordinary Course, and are accurate in all material respects.

 

6.4                                 Tax and Other Returns and Reports. All
required Tax Returns have been timely and properly filed by or on behalf of
Seller and Seller has paid all Taxes due with respect to the Business and the
Purchased Assets used in connection with the Seller’s Business for all periods
ending on or before the Closing Date. There are no Encumbrances with respect to
Taxes upon any of the Purchased Assets used in connection with the Business,
except Encumbrances for current Taxes not yet due. All required Tax Returns
relating to the Seller’s Business, including amendments to date, have been
prepared in good faith by or on behalf of Seller and, to the Knowledge of
Seller, are complete and accurate in all material respects. All Taxes Seller is
required by Law to withhold or to collect for payment in connection with the
Business have been duly withheld and collected and have been paid or accrued on
Seller’s books. There is no extension or waiver of the period for assertion of
any Taxes against Seller affecting the Purchased Assets used in connection with
Seller’s Business.

 

6.5                                 Assumed Contracts and Leases. Seller has
performed all material obligations under each Assumed Contract and Lease and is
not in breach or default, nor do circumstances exist which, with or without
notice or lapse of time or both, would constitute a breach or default under any
Assumed Contract or Lease by Seller (or, to the Knowledge of Seller, any other
party or obligor with respect thereto). None of the Assumed Contracts and Leases
contain covenants that in any way purport to restrict the business activity or
limit the freedom of Seller to engage in any line of business or to compete with
any person. Except as disclosed on Schedule 6.5, (a) none of the Assumed
Contracts and Leases requires the Consent of any third party prior to the
consummation by the parties of the transactions contemplated by this Agreement;
(b) the Assumed Contracts and Leases are valid and effective in accordance with
their terms; (c) provided that necessary Consents and Approvals to assignment
are obtained, the continuation, validity and effectiveness of the Assumed
Contracts and Leases will not be affected by the transactions contemplated
hereunder; and (d) such transactions will, subject to obtaining the requisite
Consent of another party thereunder, not result in a breach of, or default under
any of the Assumed Contracts and Leases. There is no actual or, to the Knowledge
of Seller, threatened termination, cancellation or limitation of any Assumed
Contract and Lease. Regardless of whether a Consent requirement is disclosed on
Schedule 6.5, Seller will obtain such Consent prior to Closing except as
otherwise permitted by a written waiver from a Buyer.

 

6.6                                 Licenses and Permits. Seller holds all
licenses and permits that are necessary to conduct its Business as now
conducted, and all such licenses and permits are valid and in full force and
effect. No notice from any authority with respect to the suspension, revocation,
or termination of any license or permit has been received by Seller and, to the
Knowledge of Seller, there is no proposed or threatened issuance of any such
notice. Sellers will cooperate with Buyers in the application for new licenses
and permits with respect to the operation of MedCare’s business at the Leased
Real Property. In furtherance of the foregoing, MedCare will execute a Power of
Attorney in the form attached as Exhibit 6.6 attached hereto.

 

10

--------------------------------------------------------------------------------


 

6.7                                 Insurance. Seller is insured or self-insured
against risks normally insured against by similar businesses under similar
circumstances, including but not limited to professional liability coverage and
workers’ compensation insurance, which coverage will remain in full force and
effect in accordance with policy terms with respect to all events occurring
prior to the Effective Time, regardless of whether the claim is asserted before
or after the Effective Time.

 

6.8                                 Labor Matters. Except as set forth on
Schedule 6.8:

 


(A)                                  NEITHER SELLER NOR SELLER’S BUSINESS IS A
PARTY TO OR BOUND BY ANY COLLECTIVE BARGAINING, WORKS COUNCIL, UNION
REPRESENTATION OR SIMILAR AGREEMENT OR ARRANGEMENT;


 


(B)                                 THERE IS NO CONTROVERSY EXISTING, PENDING
OR, TO THE KNOWLEDGE OF SELLER, THREATENED WITH ANY ASSOCIATION OR UNION OR
COLLECTIVE BARGAINING REPRESENTATIVE OF THE EMPLOYEES OF SELLER PERTAINING TO
THE BUSINESS;


 


(C)                                  THERE IS NO CHARGE OR COMPLAINT RELATING TO
UNFAIR LABOR PRACTICES PENDING AGAINST SELLER’S BUSINESS, NOR IS THERE ANY LABOR
STRIKE, WORK STOPPAGE, LABOR GRIEVANCE OR OTHER LABOR DISPUTE PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER WITH RESPECT TO THE BUSINESS;


 


(D)                                 SELLERS ARE NEITHER ENGAGING NOR HAVE
ENGAGED IN ANY UNFAIR LABOR PRACTICE;


 


(E)                                  THERE IS NO LABOR STRIKE, DISPUTE, SLOWDOWN
OR STOPPAGE PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER
WITH RESPECT TO THE BUSINESS;


 


(F)                                    NO RIGHT OF REPRESENTATION EXISTS
RESPECTING SELLER’S EMPLOYEES WHO ARE EMPLOYED IN THE BUSINESS;


 


(G)                                 NO COLLECTIVE BARGAINING AGREEMENT IS
CURRENTLY BEING NEGOTIATED AND NO ORGANIZING EFFORT IS CURRENTLY BEING MADE WITH
RESPECT TO SELLER’S EMPLOYEES WHO ARE EMPLOYED IN CONNECTION WITH THE BUSINESS;
AND


 


(H)                                 TO THE KNOWLEDGE OF SELLER, NO CURRENT OR
FORMER EMPLOYEE OF SELLER IN CONNECTION WITH THE BUSINESS HAS ANY CLAIM AGAINST
SELLER ON ACCOUNT OF OR FOR (I) OVERTIME PAY, OTHER THAN OVERTIME PAY FOR THE
CURRENT PAYROLL PERIOD, (II) WAGES OR SALARY (EXCLUDING CURRENT BONUS ACCRUALS
AND AMOUNTS ACCRUING UNDER PENSION AND PROFIT SHARING PLANS) FOR ANY PERIOD
OTHER THAN THE CURRENT PAYROLL PERIOD, (III) VACATION, TIME OFF OR PAY IN LIEU
OF VACATION OR TIME OFF, OTHER THAN THAT EARNED IN RESPECT OF THE CURRENT FISCAL
YEAR, OR (IV) ANY VIOLATION OF ANY LAW RELATING TO MINIMUM WAGES OR MAXIMUM
HOURS OF WORK.


 

6.9                                 Employee Benefits. Buyer will not have any
obligation or liability with respect to, or on account of, any Benefit Plan
maintained by Seller or any Affiliate of Seller. For the purposes of this
Section 6.9, “Benefit Plan” means any (a) bonus, stock option, stock purchase,
phantom stock, incentive compensation, deferred compensation, pension, profit
sharing, thrift, savings, retirement, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
hospitalization, dental, workmen’s compensation or other insurance, severance,
separation, voluntary employees’ beneficiary association or trust, tuition,
company car, club dues, income tax preparation, sick leave, maternity, paternity
or other family leave or other employee benefit, welfare or fringe benefit plan,
practice, policy, agreement or arrangement, whether qualified

 

11

--------------------------------------------------------------------------------


 

or nonqualified, whether or not in writing and whether or not considered legally
binding, including, but not limited to, any “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a multiemployer plan within the meaning of
Section 3(37) of ERISA or (b) any employment, supplemental unemployment, layoff,
consulting, “golden parachute”, engagement or retainer agreement or arrangement.
Seller has complied, in all material respects, with its obligations (including
obligations to make contributions) under the Benefit Plans and such Benefit
Plans have been and are materially in compliance with applicable Law. No Benefit
Plan is a multiemployer plan or single-employer plan as described in Section
4001 of ERISA, and Seller has never contributed nor been obligated to contribute
to (nor has it been a member of a controlled group in which any other member
contributed to or had an obligation to contribute to) any such plan. In
addition, Seller has not terminated a Benefit Plan which is an employee pension
benefit plan as defined in Section 3(2) of ERISA within the 6-year period
preceding the Closing Date.

 

6.10                           Government Payment Programs. Seller is certified
to participate in the Government Payment Programs and complies in all material
respects with all applicable state and federal conditions of participation
applicable to such Government Payment Programs in connection with the Business.
Except as set forth on Schedule 6.10, Seller is not a party to, or bound by, any
Order or corporate integrity agreement with any Government Payment Program nor
has Seller, during the last three (3) years, been audited or otherwise examined
by any Government Payment Program in connection with the Business. Seller has
filed on a timely basis all claims or other reports required to be filed in
order to receive reimbursement with respect to the provision of services,
products and supplies covered under any Government Payment Program, in
accordance with all Laws and requirements applicable to the Government Payment
Programs. Neither Seller nor any of its officers, directors, shareholders, or
employees (a) has been debarred, excluded or suspended from participation in any
Government Payment Program or (b) to the Knowledge of Seller, is the target or
subject of any current or potential investigation relating to any Government
Payment Program-related offense.

 

6.11                           Absence of Certain Changes. Except as set forth
in Schedule 6.11 or as expressly required, permitted or contemplated hereby,
since July 1, 2005, Seller has conducted the Business only in the Ordinary
Course and (a) there has not been any damage to or destruction or loss of any
Purchased Asset used in connection with the Business that would have a material
adverse effect on the Business, whether or not covered by insurance, (b) none of
the Purchased Assets used in connection with the Business has been mortgaged,
pledged or made subject to any Encumbrance, and (c) there has not been any
termination of or receipt of notice of termination of any Assumed Contract or
Lease.

 

6.12                           Transactions With Affiliates. Except as set forth
on Schedule 6.12, Seller does not have any contract, agreement or other
arrangement providing for the employment of, furnishing of goods or services by,
rental of real or personal property from or to or otherwise requiring payments
or involving other obligations to any of its Affiliates or any officers or
directors of Seller related to the Business.

 

6.13                           Litigation. Except as set forth on Schedule 6.13,
no Seller is, with respect to the Business, (i) subject to any outstanding
injunction, judgment, order, decree, ruling or charge, (ii) party to or the
subject of any action, suit, proceeding, hearing or, to Sellers’ Knowledge,
investigation of, in or before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction or before any
arbitrator, or (iii) the subject of any pending or, to Sellers’

 

12

--------------------------------------------------------------------------------


 

Knowledge, threatened claim, demand or notice of violation or liability from any
Person. With respect to any matters set forth on Schedule 6.13, Sellers will
retain all liability and responsibility with respect thereto, and Sellers have
adequate insurance in place to cover any requirements arising therefrom.

 

6.14                           Undisclosed Liabilities. Seller does not have any
liabilities related to the Business whatsoever, known or unknown, asserted or
unasserted, liquidated or unliquidated, accrued, absolute, contingent, or
otherwise, and there is no basis for any claim against Seller for any such
liability, except: (a) as set forth in Schedule 6.14; or (b) as incurred in the
Ordinary Course (none of which has had or may reasonably be expected to have a
material adverse effect on the Business).

 

6.15                           Environmental. No Seller has received oral or
written notice of any actual or potential claims, orders, directives, citations
or causes of action based on actual or alleged violations of any local, state or
federal statutes, ordinances or regulations dealing with protection of the
environment or public health and safety, or common law claims or causes of
action based upon such Seller’s actual or alleged involvement with or use of any
substance regulated by local, state or federal statutes, ordinances or
regulations dealing with protection of the environment or public health and
safety.

 


ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF BUYERS


 

Buyers hereby severally represent and warrant to Sellers that:

 

7.1                                 Organization and Related Matters. PC
Pharmacy is a corporation duly organized, validly existing and in good standing
under the laws of the State of Rhode Island and is qualified to do business and
in good standing in the States of Alabama and Mississippi. PC Pharmacy Direct is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Ohio and is qualified to do business and in good standing
in Louisiana, New York, and West Virginia. Buyers have all necessary corporate
power and authority to conduct their business as now conducted. Buyers have the
necessary corporate power and authority to execute, deliver and perform this
Agreement and any related agreements to which any of them is a party.

 

7.2                                 Authorization. The execution, delivery and
performance of this Agreement and any related agreements by Buyers have been
duly and validly authorized by all necessary corporate action on the part of
Buyers. This Agreement constitutes the legal, valid and binding obligation of
Buyers, enforceable against Buyers in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditors’ rights generally.

 

7.3                                 No Conflicts. The execution, delivery and
performance of this Agreement by Buyers will not (with or without notice or
passage of time, or both) violate the provisions of, or constitute a breach or
default under, (a) the charter documents or bylaws of Buyers; or (b) any Law to
which Buyers are subject, or (c) any material contract or agreement to which any
Buyer is a party.

 

7.4                                 Legal Proceedings. There are no claims,
proceedings or investigations pending or, to the Knowledge of any Buyer,
threatened relating to or affecting such Buyer before any Governmental Entity in
which an adverse determination would materially adversely affect the

 

13

--------------------------------------------------------------------------------


 

properties or business condition (financial or otherwise) of such Buyer. No
Buyer is subject to any Order which materially adversely affects the condition
(financial or otherwise), operations or business of such Buyer.

 

7.5                                 Ability to Perform; Solvency. Buyers have
the ability to obtain funds in cash in amounts equal to the Purchase Price and
will at the Closing have immediately available funds in cash, which are
sufficient to pay the Purchase Price. Buyers are not insolvent and will not be
rendered insolvent as a result of the transactions contemplated by this
Agreement. For purposes hereof, the term “solvency” means that: (a) the fair
salable value of a Buyer’s tangible assets is in excess of the total amount of
its liabilities (including for purposes of this definition all liabilities,
whether or not reflected on a balance sheet prepared in accordance with U.S.
generally accepted accounting principles, and whether direct or indirect, fixed
or contingent, secured or unsecured, and disputed or undisputed); and (b) a
Buyer is able to pay its debts or obligations in the ordinary course as they
mature.

 

7.6                                 No Brokers or Finders. No agent, broker,
finder, or investment or commercial banker, or other Person or firm engaged by
or acting on behalf of Buyer or any Affiliate of Buyer in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated by this Agreement, is or will be entitled to any broker’s or
finder’s or similar fee or other commission as a result of this Agreement or
such transactions.

 


ARTICLE 8
BUYERS’ CONDITIONS PRECEDENT TO CLOSING


 

The obligations of Buyers to consummate the transactions described in this
Agreement are subject to the satisfaction, before the Effective Time, of the
following conditions precedent, any of which may be waived in writing by Buyers:

 

8.1                                 Representations and Warranties to be True
and Correct. The representations and warranties of Sellers set forth in this
Agreement and in the schedules delivered pursuant hereto shall be true and
correct in all respects as of the Effective Time.

 

8.2                                 Supporting Documents. Buyer shall have
received the documents set forth below:

 


(A)                                  A CERTIFICATE SIGNED BY AN AUTHORIZED
OFFICER OF EACH SELLER DATED THE CLOSING DATE AND CERTIFYING THAT HE/SHE KNOWS
OF NO FACTS WHICH WOULD CAUSE SUCH SELLER TO BE IN BREACH OF ANY OF ITS
REPRESENTATIONS AND WARRANTIES HEREUNDER AS OF THE EFFECTIVE TIME;


 


(B)                                 THE BILL OF SALE SIGNED BY SELLERS;


 


(C)                                  THE POWER OF ATTORNEY SIGNED BY MEDCARE;


 


(D)                                 THE ASSIGNMENT OF LEASE AND ASSUMPTION
AGREEMENT IN THE FORM ATTACHED AS EXHIBIT 8.2(D) (THE “LEASE ASSIGNMENT”) SIGNED
BY MEDCARE AND THE LANDLORD; AND


 


(E)                                  SUCH ADDITIONAL SUPPORTING DOCUMENTS AND
OTHER INFORMATION WITH RESPECT TO THE OPERATIONS AND AFFAIRS OF SELLERS AS THE
BUYER MAY REASONABLY REQUEST.

 

14

--------------------------------------------------------------------------------


 

8.3                                 Undertakings and Agreements. Sellers shall
have satisfied and fulfilled all of the undertakings and agreements required to
be satisfied and fulfilled before the Effective Time by Sellers under this
Agreement.

 

8.4                                 Pay-off Letters. Buyers shall have received
copies of pay-off letters or releases of collateral, as applicable, from all
creditors of Sellers in form and substance acceptable to Buyers with respect to
security interests of such creditors, if any, in the Purchased Assets.

 

8.5                                 Schedules. Except with respect to Schedule
4.2, Sellers will have delivered the Schedules and Buyers will be satisfied
therewith in Buyers’ sole discretion. Buyers acknowledge and agree that Sellers
may provide Buyers with updates and supplements to the schedules up to the
Closing.

 


ARTICLE 9
SELLERS’ CONDITIONS PRECEDENT TO CLOSING


 

The obligation of Sellers to consummate the transactions described in this
Agreement is subject to the satisfaction, before the Effective Time, of the
following conditions precedent, any of which may be waived in writing by
Sellers:

 

9.1                                 Representations and Warranties to be True
and Correct. The representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all respects as of the Effective Time.

 

9.2                                 Supporting Documents. Sellers shall have
received the documents set forth below:

 


(A)                                  A CERTIFICATE SIGNED BY AN AUTHORIZED
OFFICER OF EACH BUYER DATED THE CLOSING DATE AND CERTIFYING THAT HE/SHE KNOWS OF
NO FACTS WHICH WOULD CAUSE SUCH BUYER TO BE IN BREACH OF ANY OF ITS
REPRESENTATIONS AND WARRANTIES HEREUNDER AS OF THE EFFECTIVE TIME;


 


(B)                                 THE BILL OF SALE SIGNED BY BUYERS;


 


(C)                                  THE POWER OF ATTORNEY SIGNED BY PC
PHARMACY; AND

 


(D)                                 SUCH ADDITIONAL SUPPORTING DOCUMENTS AND
OTHER INFORMATION WITH RESPECT TO THE OPERATIONS AND AFFAIRS OF BUYER AS SELLERS
MAY REASONABLY REQUEST.


 

9.3                                 Undertakings and Agreements. Buyer shall
have satisfied and fulfilled all of the undertakings and agreements required to
be satisfied and fulfilled before the Effective Time by Buyer under this
Agreement.

 

9.4                                 Pay-off Letters. Sellers shall have received
copies of pay-off letters or releases of collateral, as applicable, from all
creditors of Sellers with respect to security interests of such creditors, if
any, in the Purchased Assets.

 

9.5                                 Purchase Price. Buyer shall pay the Purchase
Price as required in Article 4.

 

15

--------------------------------------------------------------------------------


 


ARTICLE 10
ADDITIONAL COVENANTS AND AGREEMENTS


 

10.1                           Employment Matters.

 


(A)                                  ON OR AFTER THE CLOSING DATE, BUYER MAY,
BUT IS NOT REQUIRED TO, OFFER EMPLOYMENT TO ANY OR ALL OF SELLERS’ EMPLOYEES
LISTED IN SCHEDULE 10.1(A) AND EMPLOY ANY OF THE EMPLOYEES WHO ACCEPT THE OFFER
OF EMPLOYMENT (THE “HIRED EMPLOYEES”). BUYER SHALL NOT CONTACT ANY OF SELLERS’
EMPLOYEES PRIOR TO THE DATE HEREOF WITHOUT SELLER’S ADVANCE WRITTEN CONSENT.
WITH RESPECT TO ANY HIRED EMPLOYEES THAT ARE SUBJECT TO NONCOMPETITION
AGREEMENTS WITH SELLERS, THEY WILL BE RELEASED TO THE EXTENT NECESSARY FOR THEM
TO WORK FOR BUYERS.


 


(B)                                 ON AND AFTER THE CLOSING DATE, HIRED
EMPLOYEES SHALL BE ELIGIBLE FOR ALL EMPLOYEE BENEFIT PLANS SPONSORED BY BUYER
SUBJECT TO THE ELIGIBILITY PROVISIONS OF SUCH PLANS. HIRED EMPLOYEES SHALL BE
GIVEN CREDIT FOR PERIODS OF EMPLOYMENT WITH SELLERS, AS APPLICABLE, PRIOR TO THE
CLOSING DATE FOR PURPOSES OF DETERMINING ELIGIBILITY TO PARTICIPATE, THE AMOUNT
OF BENEFITS, AND VESTING UNDER SUCH PLANS, AND PRE-EXISTING CONDITION
LIMITATIONS WILL BE WAIVED WITH RESPECT TO HIRED EMPLOYEES AND THEIR COVERED
DEPENDENTS UNLESS SUCH PRE-EXISTING CONDITION LIMITATIONS WERE APPLICABLE PRIOR
TO THE CLOSING DATE UNDER SELLERS’ BENEFIT PLANS, SUBJECT TO BUYERS’ PLAN
REQUIREMENTS. BUYERS FURTHER AGREE TO NOTIFY SELLERS OF THE HIRED EMPLOYEES.


 


(C)                                  BUYERS AND SELLERS ACKNOWLEDGE AND AGREE
THAT BUYERS HAVE NOT OFFERED ANY TERMS OF EMPLOYMENT TO SELLERS OR ANY OF
SELLERS’ EMPLOYEES AS CONSIDERATION FOR THE SALE CONTEMPLATED HEREIN. IT IS
AGREED THAT IN THE EVENT ANY EMPLOYEES OF SELLERS SHALL BE EMPLOYED BY BUYERS IN
BUYERS’ SOLE DISCRETION, SUCH EMPLOYEES SHALL BE EMPLOYED AT WILL, AND BUYERS
SHALL HAVE NO CONTRACTUAL OBLIGATION TO SELLERS WITH REGARD TO RETENTION AT SUCH
EMPLOYMENT. SELLERS RETAIN ALL LIABILITIES WITH RESPECT TO SELLERS’ EMPLOYEES
AND ALL OF SELLERS’ BENEFIT PLANS.


 

10.2                           Access to Information; Preservation of Records;
Cooperation.

 


(A)                                  SELLERS WILL PROVIDE BUYERS AND THEIR
REPRESENTATIVES ACCESS AT ALL REASONABLE TIMES BETWEEN THE DATE OF THIS
AGREEMENT AND CLOSING, TO THE PURCHASED ASSETS AND THE BOOKS AND RECORDS OF THE
BUSINESS, AND WILL FURNISH BUYERS WITH SUCH ADDITIONAL FINANCIAL AND OPERATING
DATA AS BUYERS MAY REASONABLY REQUEST.


 


(B)                                 THE PARTIES RECOGNIZE THAT, IN THE FUTURE,
LITIGATION MAY ARISE RELATING TO THE PURCHASED ASSETS OR THE BUSINESS AND THE
CONDUCT THEREOF WHICH MAY RELATE IN PART, DIRECTLY OR INDIRECTLY, BOTH TO THE
PERIOD PRIOR TO THE CLOSING AND THE PERIOD SUBSEQUENT TO THE CLOSING. EACH OF
THE PARTIES AGREES THAT, TO THE EXTENT REASONABLE UNDER THE CIRCUMSTANCES AND AT
THE REASONABLE REQUEST OF ANOTHER PARTY, IT WILL PROVIDE TO THE REQUESTING PARTY
INFORMATION, RECORDS AND DOCUMENTS IN ITS POSSESSION RELATING TO THE PURCHASED
ASSETS AND THE BUSINESS TO ASSIST THE REQUESTING PARTY IN CONNECTION WITH ANY
SUCH LITIGATION OR POTENTIAL LITIGATION IN WHICH SUCH REQUESTING PARTY IS OR MAY
BE INVOLVED.


 


(C)                                  BUYER SHALL KEEP AND PRESERVE ALL PATIENT
FILES FOR A PERIOD EQUAL TO THE GREATER OF (I) TEN YEARS FOLLOWING THE CLOSING
DATE, OR (II) ONE YEAR PAST THE APPLICABLE STATUTE OF LIMITATIONS FOR CLAIMS.
BUYER ACKNOWLEDGES THAT THE PATIENT FILES ARE SUBJECT TO RULES AND REGULATIONS
CONCERNING CONFIDENTIALITY AND SHALL ABIDE BY ANY SUCH RULES AND REGULATIONS
RELATING

 

16

--------------------------------------------------------------------------------


 


TO THE PATIENT FILES IN ACCORDANCE WITH APPLICABLE LAW (INCLUDING, IF
APPLICABLE, SECTION 1861(V)(I)(L) OF THE SOCIAL SECURITY ACT (42 U.S.C. §
1395X(VXI)(I))) AND REQUIREMENTS OF RELEVANT INSURANCE CARRIERS. FURTHER, BUYERS
AND SELLERS AGREE TO ENTER INTO ANY AGREEMENTS THAT EITHER PARTY REASONABLY
DETERMINES MAY BE REQUIRED BY LAW, INCLUDING, BUT NOT LIMITED TO, ENTERING INTO
A BUSINESS ASSOCIATE AGREEMENT AS CONTEMPLATED BY THE HEALTH INSURANCE
PORTABILITY AND ACCOUNTABILITY ACT OF 1996, AND THE REGULATIONS PROMULGATED
THEREUNDER. BUYER SHALL MAINTAIN THE PATIENT FILES IN A MANNER CONSISTENT WITH
BUYER’S POLICIES AND PROCEDURES APPLICABLE TO PATIENT RECORDS GENERATED BY BUYER
AFTER THE CLOSING DATE, PROVIDED THAT THE REMAINDER OF THIS SECTION 10.2 SHALL
CONTROL IN THE EVENT OF ANY CONFLICT BETWEEN SUCH POLICIES AND PROCEDURES AND
THIS SECTION 10.2.


 


(D)                                 AT ANY TIME FOLLOWING THE CLOSING DATE,
BUYER WILL COOPERATE IN GOOD FAITH WITH SELLERS AND SHALL PROMPTLY PROVIDE OR
CAUSE TO BE PROVIDED TO ANY SELLER, AT A SELLER’S SOLE COST AND EXPENSE, COPIES
OF AND REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO ANY PATIENT FILES THAT
ARE REQUESTED BY A SELLER FOR ANY REASONABLE BUSINESS PURPOSES, INCLUDING, BUT
NOT LIMITED TO, DEFENDING A CLAIM OR LAWSUIT BY A PATIENT OR RESPONDING TO AN
AUDIT, INVESTIGATION OR OTHER INQUIRY BY ANY GOVERNMENTAL ENTITY OR THIRD-PARTY
PAYOR, OR RESOLVING UNBILLED OR OUTSTANDING ACCOUNTS RECEIVABLE, SUBJECT TO ANY
AND ALL APPLICABLE CONFIDENTIALITY OBLIGATIONS.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE PROVISIONS OF SECTIONS 10.2(A) AND 10.2(D) SHALL NOT
CONTROVERT ANY DISCOVERY PROCESS IN ANY ACTION IN WHICH BUYER, ON THE ONE HAND,
AND SELLERS, ON THE OTHER HAND, ARE ADVERSE PARTIES.


 

10.3                           Confidentiality. Buyer and Sellers recognize and
agree that all information, instruments, documents and details concerning the
business and operations of them and their Affiliates (“Confidential
Information”) are strictly confidential, and Buyer and each Seller expressly
covenants and agrees that it will not, nor will it allow any of its Affiliates
and/or its or their respective officers, directors, employees, or agents to
announce or disclose any matters relating to any Confidential Information of the
other party, the business of the other party or this Agreement, its negotiation,
terms, provisions or conditions, including purchase price, without the prior
written consent of the other party, except as may be reasonably necessary to
effectuate the transactions contemplated hereby; provided, however, that Buyer
and Sellers shall not be prohibited from making any public announcement or other
disclosure of the sale and acquisition of the Purchased Assets as such party’s
counsel shall deem it necessary to maintain compliance with and to prevent
violation of applicable federal or state securities or other laws or the rules
or regulations of any stock exchange. Notwithstanding the foregoing, such
disclosing party shall promptly notify the other party of such required
disclosure prior to making such disclosure and, to the extent feasible, shall
confer with the other party prior to making such disclosure as to the content.
Information (a) ascertainable or obtained from public or published information,
(b) received from a third party not known by a party to be under an obligation
to the other party or any Affiliate of such other party to keep such information
confidential, (c) which is or becomes known to the public (other than through a
breach of this Agreement), or (d) which was in the other party’s possession
prior to disclosure thereof to such party in connection herewith shall not be
deemed Confidential Information.

 

10.4                           No Intent to Induce Referrals. Buyer and Sellers
acknowledge and agree that no portion of the Purchase Price payable by Buyer to
Sellers pursuant to this Agreement is intended to represent a payment for any
referral of future business to Buyer, or to any of Buyer’s officers,

 

17

--------------------------------------------------------------------------------


 

directors, employees, or Affiliates, that is prohibited by 42 U.S.C. §1320a-7b,
commonly referred to as the “Anti-Kickback Statute.”

 

10.5                           Patient Notification; Publicity. Following the
Closing Date, Buyer may provide written notification to all patients of the
Business that Buyer has acquired the Business from Sellers and will continue to
provide the products and services to patients as previously provided by Seller.
The content and timing of any such communications shall be mutually agreed upon
by Buyer and Sellers. Except as permitted under Section 10.3 above, no party nor
any Affiliate of a party shall issue any press release, publicity statement or
other public notice relating to this Agreement, or the transactions contemplated
by this Agreement, without first consulting with the other party and subject to
the other party’s reasonable approval of the content thereof; provided, however,
that the foregoing shall not prohibit a party from making any such press
release, publicity statement or other public notice to the extent that the legal
counsel of the disclosing party advises that such disclosure is required by law,
including any securities laws. Buyer shall not use any Trade Names in any
communications or publications without the prior consent of Sellers except in
connection with the notification required hereunder for a ninety (90) day period
following Closing, and except as set forth in Section 2.2(j).

 

10.6                           DEA Notification. Sellers shall provide all
required notification to the United States Drug Enforcement Administration (the
“DEA”) of the license numbers and locations to which the Patient Files are being
transferred.

 

10.7                           Tax Matters; Prorations.

 


(A)                                  SELLERS SHALL PAY ALL APPLICABLE SALES, USE
OR OTHER SIMILAR TAXES THAT ARE, OR BECOME, DUE OR PAYABLE AS A RESULT OF THE
SALE, CONVEYANCE, ASSIGNMENT, TRANSFER OR DELIVERY OF THE PURCHASED ASSETS
HEREUNDER LEVIED ON SELLERS.


 


(B)                                 ALL PERSONAL PROPERTY, AD VALOREM AND ANY
OTHER LOCAL OR STATE TAXES RELATING TO THE PURCHASED ASSETS OR THE BUSINESS
WHICH SHALL BE ACCRUED BUT UNPAID AS OF THE CLOSING DATE SHALL BE PRORATED TO
THE CLOSING DATE AS AGREED TO AMONG THE PARTIES AND SHALL BE PAID BY SELLERS TO
BUYER OR BUYER TO SELLERS, AS THE CASE MAY BE, WITHIN 30 DAYS AFTER THEIR
ASSESSMENT OR DUE DATE.


 


(C)                                  SELLERS, UPON REQUEST OF BUYER, SHALL USE
ITS REASONABLE EFFORTS TO PROVIDE OR OBTAIN FROM ANY TAXING AUTHORITY ANY
CERTIFICATE OR OTHER DOCUMENT NECESSARY TO MITIGATE, REDUCE OR ELIMINATE ANY
TAXES (INCLUDING ADDITIONS THERETO OR INTEREST AND PENALTIES THEREON) THAT
OTHERWISE WOULD BE IMPOSED WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT.


 


(D)                                 PAYMENTS REQUIRED UNDER THE REAL PROPERTY
LEASE OR ANY ASSUMED CONTRACTS AND LEASES WILL BE PRO-RATED BETWEEN SELLERS AND
BUYERS AS OF THE EFFECTIVE TIME.

 

10.8                           Patient File Delivery. Sellers will work in good
faith with Buyers to transfer the Patient Files in the most effective and
efficient manner promptly following Closing.

 

10.9                           Use of Computers. At no additional cost to
Buyers, Sellers agree that Buyers will have “read only” access to the pharmacy
application software for each specified location for a period of one hundred
twenty (120) days following the Effective Time. Sellers warrant that such

 

18

--------------------------------------------------------------------------------


 

software shall be in working order as of the Effective Time and for a period of
120 days following Closing, and that Sellers are not prohibited by their
licenses from allowing “read only” access to Buyers. Notwithstanding any of the
foregoing, the computer(s), including the hardware and printers, used in the
Business at the Leased Real Property location are included in the Purchased
Assets.

 

10.10                     Phone System and Phone Numbers. At no additional cost
to Buyers, PC Pharmacy will have the right to use the phone system at the Leased
Real Property for ninety (90) days following the Effective Time. MedCare will
continue to make any required payments for such phone system during such time.
At the end of such ninety (90) days, MedCare will retrieve the phone system from
the Leased Real Property. Notwithstanding the foregoing, to the extent set forth
in Section 2.1, certain actual phone numbers and lines are included in the
Purchased Assets. In addition, Sellers will take reasonable steps to cause any
telephone and facsimile numbers and lines of the Business which cannot be
conveyed to Buyers under Section 2.1 to cause those numbers to be forwarded to
the applicable Buyer’s location, at such Buyer’s expense.

 

10.11                     Ordinary Course. During the period from the date of
this Agreement through the Effective Time, Sellers will continue to operate the
Business in the Ordinary Course, including maintaining the Purchased Assets,
performing all obligations under its contracts, agreements and leases,
maintaining its relationship with customers, patients and vendors, and
compliance with all applicable Laws.

 


ARTICLE 11
RESTRICTIVE COVENANTS


 

11.1                           Restrictions on Sellers’ Competitive Activities.

 


(A)                                  SELLERS AGREE THAT, AFTER THE CLOSING,
BUYER WILL BE ENTITLED TO THE GOODWILL AND GOING CONCERN VALUE OF SELLERS’
BUSINESS OF PROVIDING SYNAGIS AND TO BE ENTITLED TO PROTECT AND PRESERVE THE
SAME TO THE MAXIMUM EXTENT PERMITTED BY LAW. SELLERS ALSO ACKNOWLEDGE THAT THEIR
MANAGEMENT CONTRIBUTIONS TO SELLERS’ BUSINESS OF PROVIDING SYNAGIS HAVE BEEN
UNIQUELY VALUABLE AND INVOLVE PROPRIETARY INFORMATION THAT WOULD BE
COMPETITIVELY UNFAIR TO USE OR TO MAKE AVAILABLE TO ANY COMPETITOR PROVIDING
SYNAGIS. FOR THESE AND OTHER REASONS AND AS AN INDUCEMENT TO BUYER TO ENTER INTO
THIS AGREEMENT, SELLERS AGREE THAT, FOR A PERIOD OF THREE (3) YEARS AFTER THE
CLOSING DATE (SUCH PERIOD TO BE EXTENDED BY THE DURATION OF ANY PERIOD OF
VIOLATION OF, OR ANY PERIOD OF LITIGATION TO ENFORCE, THE COVENANTS HEREIN),
NEITHER SELLERS NOR ANY OF THEIR AFFILIATES WILL, DIRECTLY OR INDIRECTLY, FOR
THEIR OWN BENEFIT OR AS AGENT FOR ANOTHER, (I) CARRY ON OR PARTICIPATE IN THE
OWNERSHIP, MANAGEMENT OR CONTROL OF ANY OTHER PRESENT OR FUTURE BUSINESS
ENTERPRISE THAT COMPETES IN THE TERRITORY WITH BUYER IN THE ACTIVITIES OF
PROVIDING SYNAGIS IN THE TERRITORY, OR (II) HIRE, ENGAGE, EMPLOY OR INTERFERE
WITH OR ATTEMPT TO HIRE, ENGAGE, EMPLOY OR INTERFERE WITH ANY EMPLOYEES,
REPRESENTATIVES OR AGENTS OF BUYERS OR ANY AFFILIATE OF BUYERS ENGAGED IN
PROVIDING SYNAGIS IN THE TERRITORY.


 


(B)                                 NOTHING CONTAINED HEREIN SHALL LIMIT: (I)
THE RIGHT OF ANY SELLER OR ITS AFFILIATES, AS AN INVESTOR, TO HOLD AND MAKE
INVESTMENTS IN SECURITIES OF ANY CORPORATION OR LIMITED PARTNERSHIP THAT IS
REGISTERED ON A NATIONAL SECURITIES EXCHANGE OR ADMITTED TO TRADING PRIVILEGES
THEREON OR ACTIVELY TRADED IN A GENERALLY RECOGNIZED OVER THE COUNTER MARKET,
PROVIDED SUCH SELLER’S AND ITS AFFILIATES’ EQUITY INTEREST THEREIN (IN THE
AGGREGATE) DOES NOT EXCEED 3% OF THE OUTSTANDING SHARES OR INTERESTS IN SUCH
CORPORATION OR PARTNERSHIP THAT IS A COMPETING

 

19

--------------------------------------------------------------------------------


 


BUSINESS; (II) THE RIGHT OF SELLERS AND THEIR AFFILIATES TO BE ACQUIRED BY,
THROUGH MERGER, CONSOLIDATION, MEMBER SUBSTITUTION OR OTHERWISE, AN EXISTING (AS
OF THE CLOSING DATE) ENTITY WHICH ALREADY COMPETES OR THAT OWNS OR CONTROLS AN
ENTITY WHICH ALREADY COMPETES WITH BUYER IN THE ACTIVITIES OF PROVIDING SYNAGIS
IN THE TERRITORY AT THE TIME OF SUCH ACQUISITION; (III) THE RIGHT OF SELLERS AND
THEIR AFFILIATES TO OPERATE THEIR INFUSION BUSINESS AND INJECTABLE DRUG BUSINESS
WHICH IS INCIDENTAL TO THEIR INFUSION BUSINESS (OTHER THAN SYNAGIS) IN THE
TERRITORY; (IV) THE RIGHT OF SELLERS AND THEIR AFFILIATES TO PROVIDE ON BEHALF
OF BUYER OR ITS AFFILIATES SERVICES AND/OR ITEMS PURSUANT TO THE AGREEMENT FOR
PHARMACY SERVICES DATED MAY 1, 2005 BETWEEN PHARMACARE, INC. AND CURATIVE HEALTH
SERVICES, INC. (THE “PREFERRED PROVIDER AGREEMENT”); OR (V) THE RIGHT OF SELLERS
AND THEIR AFFILIATES TO PROVIDE SUPPLIES AND PRODUCTS AND RELATED SERVICES,
INCLUDING SYNAGIS AND ALL INJECTABLE DRUGS, IN AREAS OUTSIDE THE TERRITORY.


 


(C)                                  SELLERS WILL (OR WILL CAUSE THEIR
AFFILIATES TO), TO THE EXTENT PERMITTED BY LAW AND ASSIGNABLE BY SELLERS (OR
THEIR AFFILIATES), ASSIGN TO BUYERS SELLERS’ RIGHTS AS TO THAT PORTION OF EACH
EXISTING NONCOMPETITION COVENANT WHICH WOULD RESTRICT AN EMPLOYEE OF THE
BUSINESS, OTHER THAN THE HIRED EMPLOYEES, FROM ENGAGING IN THE BUSINESS OF
PROVIDING SYNAGIS, INCLUDING THE RIGHT TO ENFORCE SUCH ASSIGNED PORTION OF THE
NONCOMPETITION COVENANT AT BUYER’S EXPENSE. NOTHING HEREIN SHALL BE DEEMED TO
ASSIGN ANY OF SELLERS’ OR THEIR AFFILIATES RIGHTS WHICH WOULD RESTRICT AN
EMPLOYEE OF THE BUSINESS FROM ENGAGING IN BUSINESSES OTHER THAN SYNAGIS WHICH
MAY BE COVERED BY SUCH NONCOMPETITION COVENANTS, AND SELLERS AND THEIR
AFFILIATES RETAIN ALL OF THEIR RIGHTS TO ENFORCE SUCH NONCOMPETITION COVENANTS.


 

11.2                           Successors. Notwithstanding anything herein to
the contrary, the covenants in this Article 11 shall be of no further force or
effect in the event Sellers are acquired by, through merger, consolidation,
member substitution or otherwise, an existing (as of the Closing Date) entity
which already competes or that owns or controls an entity which competes with
Sellers or Buyer in the activities of the Business in the Territory at the time
of such acquisition.

 

11.3                           Special Remedies and Enforcement. Buyer and
Sellers recognize and agree that a breach by any of the parties of any of the
covenants set forth in this Article 11 could cause irreparable harm to Buyer in
the case of a breach by a Seller and to Sellers in the case of a breach by
Buyer, that such party’s remedies at Law in the event of such breach would be
inadequate, and that, accordingly, in the event of a breach a restraining order
or injunction or both may be issued against the breaching party in addition to
any other rights and remedies which are available to the harmed party(ies). If
this Article 11 is more restrictive than permitted by the Laws of any
jurisdiction in which the harmed party(ies) seek enforcement hereof, this
Article 11 will be limited to the extent required to permit enforcement under
such Laws.

 


ARTICLE 12
SURVIVAL; INDEMNIFICATION


 

12.1                           Survival. Except as expressly set forth in this
Agreement to the contrary, all representations, warranties, covenants,
agreements and indemnifications of Buyer and Sellers contained in this Agreement
or in any document delivered pursuant hereto shall be deemed to be material and
to have been relied upon by Buyer and Sellers, respectively, and shall continue
to be fully effective and enforceable following the Closing Date for one (1)
year and shall thereafter be of no further force and effect, except that the
representations and warranties in Sections 5.1, 5.2, 5.5, 7.1 and 7.2 shall
survive without limitation as to time, and except covenants contained in Article
10

 

20

--------------------------------------------------------------------------------


 

and Article 11 shall continue to be fully effective and enforceable following
the Closing Date for the duration set forth therein, and that the
representations, warranties and covenants contained in Section 10.7, shall
survive until the later of the final resolution of any judicial or
administrative proceeding involving any such Tax or expiration of any statute of
limitations (including any statute of suspensions, tollings or extensions
thereof). Any agreements entered into in connection with this Agreement shall be
subject to the survival limitations set forth therein.

 

12.2                           Obligations of Sellers and Parent.

 


(A)                                  SELLERS AND PARENT AGREE TO JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS BUYERS, INCLUDING THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, AGENTS, REPRESENTATIVES AND ASSIGNS (“BUYER
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL LOSSES OF A BUYER
INDEMNIFIED PARTY, DIRECTLY OR INDIRECTLY, AS A RESULT OF, IN CONNECTION WITH,
OR BASED UPON OR ARISING FROM ANY OF THE FOLLOWING: (A) ANY BREACH OR NON
PERFORMANCE OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
MADE BY A SELLER IN OR PURSUANT TO THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED
INTO BY THE PARTIES IN CONNECTION WITH THIS AGREEMENT, SUBJECT TO THE APPLICABLE
EXPIRATION PERIOD SET FORTH IN SECTION 12.1; (B) THE FAILURE OF A SELLER TO
PERFORM FULLY ANY COVENANT, PROVISION OR AGREEMENT TO BE PERFORMED OR OBSERVED
BY IT PURSUANT TO THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO BY THE
PARTIES IN CONNECTION WITH THIS AGREEMENT; OR (C) ANY THIRD PARTY OR OTHER
CLAIMS RELATING TO THE BUSINESS OR THE PURCHASED ASSETS OR REGARDING THE CONDUCT
OF THE BUSINESS ARISING PRIOR TO THE EFFECTIVE TIME INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS MADE BY A GOVERNMENT PAYMENT PROGRAM ARISING FROM CONDUCT
OR CLAIMS FILED PRIOR TO THE EFFECTIVE TIME. SELLER AGREES TO REIMBURSE THE
BUYER INDEMNIFIED PARTY PROMPTLY UPON DEMAND FOR ANY UNREIMBURSED PAYMENT MADE
OR LOSS SUFFERED BY SUCH BUYER INDEMNIFIED PARTY AT ANY TIME AFTER THE CLOSING
DATE IN RESPECT OF ANY LOSS TO WHICH THE FOREGOING INDEMNITY RELATES.


 


(B)                                 IN ADDITION TO ANY OTHER INDEMNIFICATION
GRANTED HEREIN AND NOTWITHSTANDING THE SURVIVABILITY OR LIMITS, IF ANY, OF ANY
REPRESENTATION CONTAINED HEREIN OR THE ABSENCE OF ANY REPRESENTATION HEREIN,
SELLERS AND PARENT AGREE TO JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS
BUYER FROM AND AGAINST ALL LOSS, INCLUDING A SELLER’S LIABILITY FOR ITS OWN
TAXES OR A SELLER’S LIABILITY, IF ANY (FOR EXAMPLE, BY REASON OF TRANSFEREE
LIABILITY) FOR TAXES OF OTHERS PAYABLE WITH RESPECT TO TAXES CLAIMED OR ASSESSED
AGAINST BUYER RELATING TO THE PURCHASED ASSETS AND THE BUSINESS (A) FOR ANY
TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING DATE OR AS A RESULT OF THIS
TRANSACTION; (B) FOR ANY TAXABLE YEAR OR PERIOD COMMENCING PRIOR TO THE CLOSING
DATE AND ENDING AFTER THE CLOSING DATE FOR AN AMOUNT EQUAL TO THE PORTION OF
SUCH TAXES THAT RELATE TO THE TAXABLE PERIOD ENDING ON THE CLOSING DATE.


 

12.3                           Obligations of Buyers. Buyers agree to jointly
and severally indemnify and hold harmless Sellers, including their directors,
officers, employees, Affiliates, agents, representatives and assigns (“Seller
Indemnified Parties”), from and against any and all Losses of a Seller
Indemnified Party, directly or indirectly, as a result of, in connection with,
or based upon or arising from any of the following: (a) any breach or non
performance of any of the representations, warranties, covenants or agreements
made by a Buyer in or pursuant to this Agreement or any other agreement entered
into by the parties in connection with this Agreement, subject to the applicable
expiration period set forth in Section 12.1; (b) the failure of a Buyer to
perform fully any covenant, provision or agreement to be performed or observed
by it pursuant to this Agreement or any other agreement entered into by the
parties in connection with this Agreement; or (c) any third party or other
claims

 

21

--------------------------------------------------------------------------------


 

relating to the Business or Purchased Assets or regarding the conduct of the
Business and arising after the Effective Time. Buyers agree to reimburse Seller
Indemnified Party promptly upon demand for any unreimbursed payment made or Loss
suffered by such Seller Indemnified Party at any time after the Closing Date in
respect of any Loss to which the foregoing indemnity relates.

 

12.4                           Procedure.

 


(A)                                  IN THE EVENT ANY PERSON OR ENTITY NOT A
PARTY TO THIS AGREEMENT SHALL MAKE A DEMAND OR CLAIM OR FILE OR THREATEN TO FILE
OR CONTINUE ANY LAWSUIT, WHICH DEMAND, CLAIM OR LAWSUIT MAY RESULT IN LIABILITY
TO AN INDEMNIFIED PARTY IN RESPECT OF MATTERS EMBRACED BY THE INDEMNITY UNDER
THIS AGREEMENT (A “THIRD PARTY CLAIM”), OR IN THE EVENT THAT A POTENTIAL LOSS
COMES TO THE ATTENTION OF ANY PARTY IN RESPECT OF MATTERS EMBRACED BY THE
INDEMNITY UNDER THIS AGREEMENT, THEN THE PARTY RECEIVING NOTICE OR BECOMING
AWARE OF SUCH EVENT SHALL PROMPTLY DELIVER NOTICE (EACH, A “NOTICE”) TO THE
OTHER PARTY CONCERNING SUCH EVENT. A NOTICE SHALL STATE: (A) THE CIRCUMSTANCES
GIVING RISE TO SUCH EVENT; AND (B) A REASONABLE ESTIMATION OF THE LOSSES
INCURRED BY THE INDEMNIFIED PARTY. FAILURE TO PROVIDE THE NOTICE SHALL NOT LIMIT
THE RIGHTS OF THE INDEMNIFIED PARTY TO INDEMNIFICATION HEREUNDER, EXCEPT TO THE
EXTENT THAT SUCH INDEMNIFIED PARTY’S FAILURE HAS PREJUDICED THE INDEMNIFYING
PARTY’S RIGHTS OR INCREASED ITS LIABILITIES AND OBLIGATIONS HEREUNDER.


 


(B)                                 WITHIN 15 DAYS AFTER DELIVERY OF A NOTICE
WITH RESPECT TO A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THE
OPTION, AT ITS SOLE COST AND EXPENSE, TO RETAIN COUNSEL FOR THE INDEMNIFIED
PARTY TO DEFEND ANY SUCH DEMAND, CLAIM OR LAWSUIT, PROVIDED THAT COUNSEL WHO
WILL CONDUCT THE DEFENSE OF SUCH DEMAND, CLAIM OR LAWSUIT WILL BE APPROVED BY
THE INDEMNIFIED PARTY WHOSE APPROVAL MAY NOT BE UNREASONABLY WITHHELD. THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO PARTICIPATE IN
THE DEFENSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST IT WITH RESPECT TO
WHICH INDEMNIFICATION MAY BE SOUGHT HEREUNDER; PROVIDED, HOWEVER, THAT IF (A)
THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION
OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL CONFLICTS OF INTEREST BETWEEN THEM; (B) THE EMPLOYMENT OF COUNSEL BY
SUCH INDEMNIFIED PARTY HAS BEEN AUTHORIZED IN WRITING BY THE INDEMNIFYING PARTY;
OR (C) THE INDEMNIFYING PARTY HAS NOT IN FACT EMPLOYED COUNSEL TO ASSUME THE
DEFENSE OF SUCH ACTION WITHIN A REASONABLE TIME; THEN, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL AT THE SOLE REASONABLE COST AND
EXPENSE OF THE INDEMNIFYING PARTY, WHICH REASONABLE COSTS AND EXPENSES SHALL BE
PAID BY THE INDEMNIFYING PARTY ON A CURRENT BASIS. IF THE INDEMNIFIED PARTY
RETAINS ITS OWN COUNSEL PURSUANT TO THE PREVIOUS SENTENCE, SUCH COUNSEL WILL BE
APPROVED BY THE INDEMNIFYING PARTY WHOSE APPROVAL MAY NOT BE UNREASONABLY
WITHHELD. NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH DEMAND, CLAIM OR
LAWSUIT, WILL CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT
WITHOUT THE CONSENT OF THE INDEMNIFIED PARTY, WHOSE CONSENT MAY NOT BE
UNREASONABLY WITHHELD. IN THE EVENT THAT THE INDEMNIFYING PARTY SHALL FAIL TO
RESPOND WITHIN FIFTEEN DAYS AFTER RECEIPT OF THE NOTICE, THE INDEMNIFIED PARTY
MAY RETAIN COUNSEL AND CONDUCT THE DEFENSE OF SUCH THIRD PARTY CLAIM, AS IT MAY
IN ITS SOLE DISCRETION DEEM PROPER, AT THE SOLE REASONABLE COST AND EXPENSE OF
THE INDEMNIFYING PARTY, WHICH REASONABLE COSTS AND EXPENSES SHALL BE PAID BY THE
INDEMNIFYING PARTY ON A CURRENT BASIS.


 

12.5                           Survival. This Article 12 shall survive the
Closing; provided, however, that nothing in this Article 12 shall be deemed to
supersede, extend, or modify the limitation periods set forth in

 

22

--------------------------------------------------------------------------------


 

Section 12.1. Any matter as to which a claim has been asserted by notice to the
other party that is pending or unresolved at the end of the limitation period
set forth in Section 12.1 shall continue to be covered by this Article 12
notwithstanding any applicable statute of limitations (which the parties hereby
waive with respect to any such asserted claim) until such matter is finally
terminated or otherwise resolved by the parties or by a court of competent
jurisdiction and any amounts payable hereunder are finally determined and paid.

 

12.6                           Threshold. No Indemnifying Party shall have any
obligation to indemnify any Indemnified Party unless and until the aggregate
amount of all Losses for which the Indemnified Party is otherwise entitled to
indemnification pursuant to this Article 12 exceeds Twenty Thousand Dollars
($20,000.00) (the “Threshold”). Thereafter, such Indemnified Party shall be
entitled to indemnification for the amount of Losses in excess of the Threshold.

 


ARTICLE 13
TERMINATION


 

13.1                           Termination of Agreement. The parties may
terminate this Agreement as provided below:

 


(A)                                  BUYER AND SELLERS MAY TERMINATE THIS
AGREEMENT BY MUTUAL WRITTEN CONSENT AT ANY TIME PRIOR TO THE CLOSING.


 


(B)                                 BUYER MAY TERMINATE THIS AGREEMENT BY GIVING
WRITTEN NOTICE TO SELLERS, AT ANY TIME PRIOR TO THE CLOSING: (A) IF A SELLER HAS
BREACHED IN ANY MATERIAL RESPECT ANY REPRESENTATION, WARRANTY, OR COVENANT
CONTAINED IN THIS AGREEMENT AND THE BREACH HAS CONTINUED WITHOUT CURE FOR A
PERIOD OF 15 DAYS AFTER BUYER’S NOTICE TO SUCH SELLER OF THE BREACH, AND SUCH
BREACH HAS HAD A MATERIAL ADVERSE AFFECT ON THE BUSINESS; OR (B) BY REASON OF
THE FAILURE (WITHOUT THE REASONABLE POSSIBILITY OF CURE) OF ANY CONDITION
PRECEDENT UNDER ARTICLE 8 (UNLESS THE FAILURE RESULTS PRIMARILY FROM THE BREACH
BY BUYER OF ANY REPRESENTATION, WARRANTY, OR COVENANT CONTAINED IN THIS
AGREEMENT).


 


(C)                                  SELLERS MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE TO THE BUYER AT ANY TIME PRIOR TO THE CLOSING: (A) IF
BUYER HAS BREACHED IN ANY MATERIAL RESPECT ANY REPRESENTATION, WARRANTY, OR
COVENANT CONTAINED IN THIS AGREEMENT AND THE BREACH HAS CONTINUED WITHOUT CURE
FOR A PERIOD OF 15 DAYS AFTER SELLERS’ NOTICE TO BUYER OF THE BREACH; OR (B) BY
REASON OF THE FAILURE (WITHOUT THE REASONABLE POSSIBILITY OF CURE) OF ANY
CONDITION PRECEDENT UNDER ARTICLE 9 (UNLESS THE FAILURE RESULTS PRIMARILY FROM
THE BREACH BY A SELLER OR ANY OF THEIR AFFILIATES OF ANY REPRESENTATION,
WARRANTY, OR COVENANT CONTAINED IN THIS AGREEMENT).


 


(D)                                 EITHER PARTY MAY TERMINATE THIS AGREEMENT IF
THE CLOSING HAS NOT OCCURRED BY DECEMBER 9, 2005.


 

13.2                           Effect of Termination. If a party terminates this
Agreement pursuant to Section 13.1, all rights and obligations of the parties
hereunder shall terminate without any liability of any party to any other party
(except for any liability of any party then in breach and as otherwise specified
herein); provided, however, that the provisions of Section 10.3 shall survive
any such termination.

 

23

--------------------------------------------------------------------------------


 


ARTICLE 14
ARBITRATION


 

IN THE EVENT ANY DISPUTE OR CONTROVERSY ARISES BETWEEN THE PARTIES OUT OF OR
RELATING TO OR WITH RESPECT TO ANY OF THE PROVISIONS CONTAINED IN THIS AGREEMENT
(A “DISPUTE”), THE PARTY RAISING THE DISPUTE SHALL NOTIFY THE OTHER PARTY IN
WRITING OF THE EXISTENCE OF THE DISPUTE. THE PARTIES SHALL (EITHER IN PERSON OR
VIA TELEPHONE) NEGOTIATE IN GOOD FAITH FOR UP TO THIRTY (30) DAYS TO ATTEMPT TO
RESOLVE THE MATTER. IF SUCH EFFORTS DO NOT RESOLVE THE DISPUTE WITHIN THIRTY
(30) DAYS OF THE NOTICE, UPON DEMAND OF ANY PARTY, WHETHER MADE BEFORE OR AFTER
THE INSTITUTION OF ANY JUDICIAL PROCEEDING, THE DISPUTE SHALL BE RESOLVED BY
ARBITRATION AS PROVIDED IN THIS ARTICLE 14. INSTITUTION OF A JUDICIAL PROCEEDING
BY A PARTY DOES NOT WAIVE THE RIGHT OF THAT PARTY TO DEMAND ARBITRATION
HEREUNDER. THE PARTIES SHALL MUTUALLY AGREE UPON AN ARBITRATOR FROM A LIST OF
ARBITRATORS RECOGNIZED BY THE AMERICAN ARBITRATION ASSOCIATION. THE PROCEEDINGS
SHALL BE CONDUCTED UNDER AND GOVERNED BY THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, AS IN EFFECT FROM TIME TO TIME. ALL ARBITRATION
HEARINGS SHALL BE CONDUCTED IN NEW YORK CITY, NEW YORK. ALL APPLICABLE STATUTES
OF LIMITATION SHALL APPLY TO ANY DISPUTE. THE ARBITRATORS SHALL HAVE NO POWER TO
AWARD PUNITIVE OR EXEMPLARY DAMAGES, TO IGNORE OR VARY THE TERMS OF THIS
AGREEMENT OR ANY OTHER RELATED AGREEMENTS, AND SHALL BE BOUND TO APPLY
CONTROLLING LAW. NO ATTORNEY’S FEES OR COSTS SHALL BE AWARDED AND THE PARTIES
SHALL EQUALLY BEAR THE COST OF THE ARBITRATION. A JUDGMENT UPON THE AWARD MAY BE
ENTERED IN ANY COURT HAVING COMPETENT JURISDICTION. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS ARTICLE 14, THE PARTIES PRESERVE, WITHOUT
DIMINUTION, CERTAIN REMEDIES THAT EITHER OF THEM MAY EMPLOY OR EXERCISE FREELY,
EITHER ALONE, IN CONJUNCTION WITH, OR DURING A DISPUTE. THE PARTIES HERETO HAVE
THE RIGHT TO PROCEED IN ANY COURT OF PROPER JURISDICTION TO OBTAIN PROVISIONAL
OR ANCILLARY REMEDIES INCLUDING EQUITABLE OR INJUNCTIVE RELIEF, GARNISHMENT,
ATTACHMENT, APPOINTMENT OF A RECEIVER AND FILING AN INVOLUNTARY BANKRUPTCY
PROCEEDING; AND WHEN APPLICABLE, A JUDGMENT BY CONFESSION OF JUDGMENT.
PRESERVATION OF THESE REMEDIES DOES NOT LIMIT THE POWER OF AN ARBITRATOR TO
GRANT SIMILAR REMEDIES THAT MAY BE REQUESTED BY A PARTY IN A DISPUTE.

 


ARTICLE 15
MISCELLANEOUS


 

15.1                           Amendments; Waivers. This Agreement and any
schedule or exhibit may be amended only by agreement in writing of the parties.
No waiver of any provision nor consent to any exception to the terms of this
Agreement or any agreement contemplated hereby shall be effective

 

24

--------------------------------------------------------------------------------


 

unless in writing and signed by the party or parties to be bound and then only
to the specific purpose, extent and instance so provided.

 

15.2                           Entire Agreement. This Agreement (together with
its schedules and exhibits) constitutes and contains the entire agreement and
final understanding among the parties concerning the purchase and sale of the
Business and all other subject matters addressed herein or pertaining thereto.
This Agreement is intended by the parties as a final expression of their
agreement with respect to such terms as are included herein and, further, is
intended by the parties as a complete and exclusive statement of the terms of
their agreement. This Agreement supersedes and replaces all prior negotiations
and all prior or contemporaneous representations, promises or agreements,
proposed or otherwise, whether written or oral, concerning the purchase and sale
of the Business and all other subject matters addressed herein or pertaining
thereto. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against any party to
this Agreement. This is a fully integrated agreement.

 

15.3                           Applicable Law. This Agreement shall be governed
by and construed and interpreted in accordance with the laws of the State of
Delaware, provided that the conflicts of laws principles of the State of
Delaware shall not apply to the extent that they would operate to apply the laws
of another state.

 

15.4                           Headings. The descriptive headings of the
articles and sections of this Agreement are for convenience only and do not
constitute a part of this Agreement.

 

15.5                           Counterparts. This Agreement and any amendment
hereto or any other agreement (or document) delivered pursuant hereto may be
executed in one or more counterparts and by different parties in separate
counterparts. All of such counterparts shall constitute one and the same
agreement (or other document). The parties to this Agreement may deliver their
executed counterparts by facsimile or other electronic means, provided that
original signatures are delivered by U.S. Mail promptly thereafter.

 

15.6                           Parties in Interest. This Agreement will be
binding upon and inure to the benefit of each party, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement. Nothing in this Agreement is intended to relieve or discharge the
obligation of any third person to any party to this Agreement.

 

15.7                           Notices. Any notice or other communication
hereunder must be given in writing and either (a) delivered in person; (b)
transmitted by facsimile, provided that any notice so given is also mailed as
provided in clause (c); or (c) mailed, postage prepaid, as follows:

 

If to Buyer, addressed to:

 

c/o PharmaCare Management Services, Inc.

 

 

695 George Washington Highway

 

 

Lincoln, RI 02865

 

 

Attn: PharmaCare Specialty Pharmacy

 

 

Carmine DeNardo

 

 

 

 

 

Fax: (401) 335-7433

 

25

--------------------------------------------------------------------------------


 

With a simultaneous copy to:

 

Wyrick Robbins Yates & Ponton LLP

 

 

4101 Lake Boone Trail, Suite 300

 

 

Raleigh, NC 27607

 

 

Attn: Lisa D. Inman

 

 

Fax: (919) 781-4865

 

 

 

If to Sellers, addressed to:

 

Curative Health Services, Inc.

 

 

61 Spit Brook Road

 

 

Nashua, NH 03060

 

 

Attn: Corporate Counsel

 

 

Fax:                                        

 

 

 

 

With a simultaneous copy to:

 

Bryan Cave LLP

 

 

One Metropolitan Square

 

 

211 N. Broadway, Suite 3600

 

 

St. Louis, MO 63102

 

 

Attn: Mark H. Goran

 

 

Fax: (314) 552-8686

 

or to such other address or to such other Person as any party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by mail, three days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid, (ii) if given by facsimile, when transmitted to the
applicable number so specified in (or pursuant to) this Section 15.7 provided
that appropriate confirmation of receipt is generated by the facsimile and a
duplicate copy is mailed, postage prepaid, or (iii) if given by any other means,
when actually delivered at such address.

 

15.8                           Expenses. Each party shall pay its own expenses
incident to the negotiation, preparation and performance of this Agreement and
the transactions contemplated hereby, including, but not limited to, the fees,
expenses and disbursements of its respective investment bankers or brokers,
accountants and counsel.

 

15.9                           Assignments. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party without the prior written consent of the others, except
that either party may assign their rights to an Affiliate thereof or to any
entity which acquires substantially all of the assets of or survives any merger
with such party. Nothing contained herein, express or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

15.10                     Remedies; Waiver. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available under applicable law. No failure on the part of any
party to exercise, or delay in exercising, any right hereunder shall be deemed a
waiver thereof, nor shall any single or partial exercise preclude any further or
other exercise of such or any other right.

 

26

--------------------------------------------------------------------------------


 

15.11                     Further Assurances. Each party will use its
commercially reasonable efforts to perform and fulfill all obligations on its
part to be performed and fulfilled under this Agreement, to the end that the
transactions contemplated by this Agreement shall be effected substantially in
accordance with its terms as soon as reasonably practicable. The parties shall
cooperate with each other in such actions and in securing requisite Approvals.
Each party shall execute and deliver after the Closing such further
certificates, agreements and other documents and take such other actions as the
other parties may reasonably request to consummate or implement the transactions
contemplated hereby or to evidence such events or matters.

 

15.12                     Representation by Counsel; Interpretation. Buyer and
Sellers acknowledge that each has been represented by counsel in connection with
this Agreement and the transactions contemplated by this Agreement. Accordingly,
any rule of Law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of Buyer and Sellers.

 

15.13                     Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any court or Governmental
Entity, the remaining provisions of this Agreement to the extent permitted by
law shall remain in full force and effect provided that the economic and legal
substance of the transactions contemplated are not affected in any manner
materially adverse to any party. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intents and purposes hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

 

[The next page is the signature page.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

SELLERS:

 

 

 

CURATIVE HEALTH SERVICES OF NEW YORK, INC.

 

 

 

 

 

 

/s/ Paul F. McConnell

 

 

 

By:

Paul F. McConnell

 

 

 

Its:

President

 

 

 

 

 

 

 

 

APEX THERAPEUTIC CARE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul F. McConnell

 

 

 

By:

Paul F. McConnell

 

 

 

Its:

C.E.O.

 

 

 

 

 

 

 

 

MEDCARE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul F. McConnell

 

 

 

By:

Paul F. McConnell

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

 

 

 

CURATIVE HEALTH SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul F. McConnell

 

 

 

By:

Paul F. McConnell

 

 

 

Its:

C.E.O. and President

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYERS:

 

 

 

 

 

 

 

 

PROCARE PHARMACY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Charles D. Phillips

 

 

 

By:

/s/ Charles D. Phillips

 

 

 

Its:

S.V.P.

 

 

 

 

 

 

 

PROCARE PHARMACY DIRECT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Charles D. Phillips

 

 

 

By:

/s/ Charles D. Phillips

 

 

 

Its:

S.V.P.

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

( Sellers’ Locations)

 

SCHEDULE 2.1(b)

( Licenses and Permits)

 

SCHEDULE 2.1 (c)

(Assumed Contracts and Leases)

 

SCHEDULE 2.1 (d)

(Phone and Fax Numbers)

 

SCHEDULE 2.2 (p)

(Additional Excluded Assets)

 

SCHEDULE 4.2

(Purchase Price Allocation)

 

SCHEDULE 5.5

(Encumbrances)

 

SCHEDULE 5.7

(Third Party Providers and Payors)

 

SCHEDULE 6.3

(Business Financials)

 

SCHEDULE 6.5

(Required consents)

 

SCHEDULE 6.8

(Labor Matters)

 

SCHEDULE 6.10

(Government Payment Programs)

 

SCHEDULE 6.11

(Absence of Certain Changes)

 

SCHEDULE 6.12

(Transactions with Affiliates)

 

SCHEDULE 6.13

(Litigation)

 

SCHEDULE 6.14

(Undisclosed Liabilities)

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1 (a)

(Seller’s Employees to Whom Buyer May Offer Employment)

 

--------------------------------------------------------------------------------